           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 1 of 78 PageID #:38

                                              The Cincinnati Specialty Underwriters
                                                      Insurance Company
                                                                      A Stock Insurance Company

                                              Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                              Mailing address: P.O. Box 145496, Cincinnati, OH 45250-5496
                                                                  www.cinfin.com n 513-870-2000


                             COMMON POLICY DECLARATIONS
POLICY NUMBER: CSU0096894                                   PREVIOUS POLICY NUMBER: CSU0096894
NAMED INSURED AND MAILING ADDRESS:
Windward Roofing & Construction Inc


 Refer to Named Insured Schedule CSIA409
 919 S SACRAMENTO BLVD
 CHICAGO IL 60612

 PRODUCER - Your contact for matters pertaining to this policy: 12-280                 Broker: 1897317
 AssuredPartners of Illinois, LLC                                                      CSU Producer Resources, Inc.
 Four Westbrook Corp Ctr Ste 500                                                       6200 South Gilmore Road
 Westchester IL 60154-5753                                                             Fairfield, OH 45014-5141
                                                                                       Scott Hintze
 Policy Period: From 04/01/2018           To 04/01/2019           AT 12:01 A.M. STANDARD TIME AT YOUR MAILING ADDRESS
 SHOWN ABOVE.
 Form of Business:
 ¨ Individual ¨   Partnership ¨
                              X Corporation   ¨   Joint Venture   ¨   Limited Liability Company   ¨   Other
 Business Description: Roofing Contractor
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.
        THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS
                       INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
 COVERAGE PARTS                                                              PREMIUM
                                                       DEPOSIT PREMIUM

 Commercial General Liability                                                                          $        244,422.00
 Terrorism Risk Insurance Extension Act                                                                           Excluded

                                               TOTAL POLICY PREMIUM    $    244,422.00
        CANCELLATION MINIMUM EARNED PREMIUM IS 25.0% OF TOTAL POLICY PREMIUM.
 Broker Fee                                                                                             $            35.00
 Surplus Lines Taxes                                                                                    $         8,555.00
 Stamping Fee                                                                                           $           305.00
 Other Taxes or Fees                                                                                                   N/A
                                                                                TOTAL                   $       253,317.00
Premium is subject to annual audit: X Yes              No




                                        Includes copyrighted material of ISO
CSIA 501 07 14                          Properties, Inc., with its permission                                 Exhibit
                                                                                                                 Page D1 of 2
             Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 2 of 78 PageID #:39

             NOTICE TO POLICYHOLDER:
             This contract is issued, pursuant to Section 445 of the Illinois Insurance
             Code, by a company not authorized and licensed to transact business in
             Illinois and as such is not covered by the Illinois Insurance Guaranty Fund.
FORMS AND ENDORSEMENTS ATTACHED TO THIS POLICY AT TIME OF ISSUE:
Refer to Forms and Endorsements Schedule CSIA406
THIS COMMON POLICY DECLARATIONS AND THE SUPPLEMENTAL DECLARATION(S) TOGETHER WITH THE
COMMON POLICY CONDITIONS, COVERAGE PART DECLARATIONS, COVERAGE PART(S), COVERAGE
FORM(S) AND FORM(S) AND ENDORSEMENT(S), IF ANY, ISSUED TO FORM A PART THEREOF, COMPLETE
THE ABOVE NUMBERED POLICY.

Signed by:    IL20180040176                                                       Date
              (Authorized representative or countersignature, where applicable)




                                        Includes copyrighted material of ISO
CSIA 501 07 14                          Properties, Inc., with its permission            Exhibit
                                                                                            Page D2 of 2
            Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 3 of 78 PageID #:40

POLICY NUMBER CSU0096894

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 NAMED INSURED SCHEDULE
This Schedule supplements the Declarations.
                                              SCHEDULE
Named Insured:   Windward Roofing & Construction Inc



Windward Management Co Ltd




CSIA 409 01 08                                                             Page 1 of 1
                                                                                Exhibit D
                             Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 4 of 78 PageID #:41


                                             Forms and Endorsements Schedule
POLICY NUMBER:      CSU0096894          POLICY EFFECTIVE DATE: 04/01/2018


NAMED INSURED: Windward Roofing & Construction Inc

FORMS APPLICABLE

Forms Applicable - Common Forms
CSIA501 (07/14)     Common Policy Declarations
CSIA409 (01/08)     Named Insured Schedule
CSIA410 (03/08)     Notice to Policyholders
CSIA404 (08/07)     Service of Suit
CSIA403 (08/07)     Special Provisions - Premium
CSIA300IL (01/09)   Exclusion of Certified Acts and Other Acts of Terrorism - Illinois

Forms Applicable - Commercial General Liability
CSGA501 (04/08)   Commercial General Liability Coverage Part Declarations
CSGA403 (10/07)   Liability Premises Schedule
CSGA408 (04/08)   Commercial General Liability Classification and Premium Schedule
CG0001TOC (04/13) Commercial General Liability Coverage Form Table of Contents
CG0001 (04/13)    Commercial General Liability Coverage Form
CSGA401TOC (02/13)Changes to Commercial General Liability Coverage Form Table of Contents
CSGA401 (02/13)   Changes to Commercial General Liability Coverage Form
CSGA402TOC (05/16)Contractors - Changes to Commercial General Liability Coverage Part Table of         Contents
CSGA402 (05/16)   Contractors - Changes to Commerical General Liability Coverage Part
CSGA4014IL (09/11)Illinois Changes - Civil Union
CG0300 (01/96)    Deductible Liability Insurance
IL0162 (09/08)    Illinois Changes - Defense Costs
CG2426 (04/13)    Amendment of Insured Contract Definition
CG2150 (04/13)    Amendment of Liquor Liability Exclusion
CSGA349 (06/08)   Roof Limitation Endorsement




CSIA 406 08 07                                                                                                    ExhibitPage
                                                                                                                          D 1 of 3
                            Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 5 of 78 PageID #:42


                                            Forms and Endorsements Schedule
POLICY NUMBER:     CSU0096894          POLICY EFFECTIVE DATE: 04/01/2018


NAMED INSURED: Windward Roofing & Construction Inc

FORMS APPLICABLE

Forms Applicable - Commercial General Liability
CSGA416 (04/08)    Independent Contractors Limitations of Coverage
CSGA418 (06/08)    Amendment of Pollutants Definition
CSGA361 (06/08)    Exclusion - Fungi or Bacteria
CSGA439 (11/08)    Amendment of Duties in the Event of Occurrence Offense Claim or Suit Condition
CSGA376 (09/09)    Exclusion - Sulfuric Gas
CSGA377 (09/09)    Exclusion - Tainted Drywall
CG2147 (12/07)     Employment-Related Practices Exclusion
CG2186 (12/04)     Exclusion - Exterior Insulation And Finish Systems
CG2196 (03/05)     Silica Or Silica-Related Dust Exclusion
CSGA322 (01/08)    Exclusion - Manganese
CSGA4087 (12/12)   Waiver of Transfer of Rights of Recovery Against Others to Us - Per Contract
CG2155 (09/99)     Total Pollution Exclusion With A Hostile Fire Exception
CG2427 (04/13)     Limited Contractual Liability - Railroads
CSGA4093 (05/14)   General Liability Access or Disclosure of Confidential or Personal Information Exclusions
CG2107 (05/14)     Exclusion - Access or Disclosure of Confidential or Personal Information and Data-Related Liability
IL0017 (11/98)     Common Policy Conditions
IL0021 (09/08)     Nuclear Energy Liability Exclusion Endorsement
CSLL348 (01/08)    Limitation - No Stacking of Limits of Insurance
IL0003 (09/08)     Calculation of Premium
CSIA405(08/09)-A   - Primary and Noncontributory - Other Insurance
CSIA405(08/09)-B   - Addl Insured - Owners, Lessees, or Contractors
CSIA405(08/09)-C   - Addl Insured - Owners, Lessees, Contractors - Comp Ops
CSIA405(08/09)-D   - Designated Const Proj - Genl Aggregate Limit




CSIA 406 08 07                                                                                             ExhibitPage
                                                                                                                   D 2 of 3
                            Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 6 of 78 PageID #:43


                                            Forms and Endorsements Schedule
POLICY NUMBER:     CSU0096894          POLICY EFFECTIVE DATE: 04/01/2018


NAMED INSURED: Windward Roofing & Construction Inc

FORMS APPLICABLE

Forms Applicable - Commercial General Liability
CSIA405(08/09)-E   - Additional Insured - Your Operations At Designated Location




CSIA 406 08 07                                                                                             ExhibitPage
                                                                                                                   D 3 of 3
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 7 of 78 PageID #:44



         THE CINCINNATI SPECIALTY UNDERWRITERS INSURANCE COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Specialty
Underwriters Insurance Company, a subsidiary of The Cincinnati Insurance Company. The information
disclosed in the application and all information collected by this company or The Cincinnati Insurance
Company, The Cincinnati Casualty Company or The Cincinnati Indemnity Company may be shared among all
four companies.




CSIA 410 03 08                                                                                   Page 1 of 1
                                                                                         Exhibit D
    Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 8 of 78 PageID #:45
POLICY NUMBER: CSU0096894


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      SERVICE OF SUIT
This endorsement modifies insurance provided under the following:
ALL COVERAGE PARTS


                                                 Schedule
Service of Process will be accepted by:

Cincinnati Specialty Underwriters
c/o Richard Hill
6200 South Gilmore Road
Fairfield, OH 45014

It is agreed that in the event of the failure of the Company to pay any amount claimed to be due
hereunder, the Company, at the request of the Insured, will submit to the jurisdiction of any court of
competent jurisdiction within the United States of America and will comply with all requirements
necessary to give such Court jurisdiction and all matters arising hereunder shall be determined in
accordance with the law and practice of such Court.

It is further agreed that service of process in such suit may be made upon the party shown in the
Schedule above and that in any suit instituted against the Company upon this policy, the Company will
abide by the final decision of such Court or of any Appellate Court in the event of an appeal.

The party named in the Schedule above is authorized and directed to accept service of process on behalf
of the Company in any such suit or upon request of the Insured to give a written undertaking to the
Insured that it or they will enter a general appearance upon the Company’s behalf in the event such a suit
shall be instituted.

Pursuant to any statute of any state, territory or district of the United States of America which makes
provision therefore, the Company hereby designates the Superintendent, Commissioner or Director of
Insurance or other officer specified for that purpose in the statute, or his successor or successors in
office, as our true and lawful attorney upon whom may be served any lawful process in any action, suit or
proceeding instituted by or on behalf of the Insured or any beneficiary arising out of this contract of
insurance, and hereby designates the above named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.




CSIA 404 08 07
                                                                                              Exhibit D
   Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 9 of 78 PageID #:46
POLICY NUMBER: CSU0096894


    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          SPECIAL PROVISIONS - PREMIUM
This endorsement modifies the policy to add the following special provisions:


                                           SCHEDULE
Deposit Premium and Minimum Premium
       The minimum premium is equal to 75 % of the deposit premium

Cancellation Minimum Earned Premium
        Cancellation minimum earned premium is equal to 25 % of the total policy premium.


We will compute all premiums for coverage in accordance with our rules and rates.

The deposit premium is subject to audit when indicated as such on the declarations. At the close of each audit
period we will compute the earned premium for that period and send notice to the first Named Insured. The due
date for audit premiums is the due date on the bill.

If the earned premium is less than the deposit premium paid for the policy period, we will return the excess to
the first Named Insured, subject to the minimum premium as defined below. If the earned premium is greater
than the deposit premium paid for the policy period the additional premium shall become due and payable to
the company.

Deposit premium is the premium stated in the Declarations payable in full at the inception of the policy.

Earned premium is computed by applying the policy rates to the actual premium basis for the audit period.

Minimum premium is the lowest amount to be retained as premium for the policy period. The minimum
premium is equal to 100% of the deposit premium shown in the Declarations unless otherwise indicated in the
Schedule above.

Cancellation minimum earned premium is the minimum amount to be retained as premium if you request
cancellation of this policy. Cancellation minimum earned premium is equal to 25% of the total policy premium
shown in the Declarations unless otherwise indicated in the Schedule above.

Any premium shown as flat charge is fully earned and is not subject to the cancellation minimum earned
premium.

The first Named Insured must keep records of the information we need for premium computations, and send
us copies at such times as we may request.




CSIA 403 08 07
                                                                                             Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 10 of 78 PageID #:47
                                                                                                CSIA 300 IL 01 09


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EXCLUSION OF CERTIFIED ACTS AND
                     OTHER ACTS OF TERRORISM - ILLINOIS
This endorsement modifies insurance provided under the following:
     All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements except Medi-
     cal Professional Liability (professional liability forms insuring dentists, optometrists, nurses, and
     nursing homes, among others)

A.   The following definitions are added with re-                 of any other cause or event that contributes
     spect to the provisions of this endorsement:                 concurrently or in any sequence to the loss.
     1.   "Certified act of terrorism" means an act               But with respect to an "other act of terrorism",
          that is certified by the Secretary of the               this exclusion applies only when one or more
          Treasury, in concurrence with the Secre-                of the following are attributed to such act:
          tary of State and the Attorney General of
          the United States, to be an act of terror-              1.   The terrorism is carried out by means of
          ism pursuant to the federal Terrorism                        the dispersal or application of pathogenic
          Risk Insurance Act. The criteria contained                   or poisonous biological or chemical mate-
          in the Terrorism Risk Insurance Act for a                    rials;
          "certified act of terrorism" include the fol-           2.   Pathogenic or poisonous biological or
          lowing:                                                      chemical materials are released, and it
          a.   The act resulted in insured losses in                   appears that one purpose of the terrorism
               excess of $5 million in the aggre-                      was to release such materials;
               gate, attributable to all types of in-             3.   The total of insured damage to all types
               surance subject to the Terrorism                        of property in the United States, its territo-
               Risk Insurance Act; and                                 ries and possessions, Puerto Rico and
          b.   The act is a violent act or an act that                 Canada exceeds $25,000,000. In deter-
               is dangerous to human life, property                    mining whether the $25,000,000 thresh-
               or infrastructure and is committed by                   old is exceeded, we will include all in-
               an individual or individuals as part of                 sured damage sustained by property of
               an effort to coerce the civilian popu-                  all persons and entities affected by the
               lation of the United States or to influ-                terrorism and business interruption
               ence the policy or affect the conduct                   losses sustained by owners or occupants
               of the United States Government by                      of the damaged property. For the pur-
               coercion.                                               pose of this provision, insured damage
                                                                       means damage that is covered by any
     2.   "Other act of terrorism" means a violent                     insurance plus damage that would be
          act or an act that is dangerous to human                     covered by any insurance but for the ap-
          life, property or infrastructure that is                     plication of any terrorism exclusions. Mul-
          committed by an individual or individuals                    tiple incidents of "other acts of terrorism"
          and that appears to be part of an effort to                  which occur within a 72-hour period and
          coerce the civilian population or to influ-                  appear to be carried out in concert or to
          ence the policy or affect the conduct of                     have a related purpose or common lead-
          any government by coercion, and the act                      ership will be deemed to be one incident;
          is not a "certified act of terrorism".
                                                                  4.   Fifty or more persons sustain death or se-
B.   The following exclusion is added:                                 rious physical injury. For the purposes of
                                                                       this provision, serious physical injury
     EXCLUSION OF CERTIFIED ACTS AND                                   means:
     OTHER ACTS OF TERRORISM
                                                                       a.   Physical injury that involves a sub-
     We will not pay for any loss, injury or damage                         stantial risk of death;
     caused directly or indirectly by a "certified act
     of terrorism" or an "other act of terrorism".                     b.   Protracted and obvious physical dis-
     Such loss or damage is excluded regardless                             figurement; or

                                         Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
CSIA 300 IL 01 09                  of Insurance Services, Inc., with its permission.                   Page 1 of 3
                                                                                              Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 11 of 78 PageID #:48
          c.   Protracted loss of or impairment of                        all persons and entities affected by the
               the function of a bodily member or                         terrorism and business interruption
               organ; or                                                  losses sustained by owners or occupants
                                                                          of the damaged property. For the pur-
     5.   The terrorism involves the use, release or                      pose of this provision, insured damage
          escape of nuclear materials, or directly or                     means damage that is covered by any
          indirectly results in nuclear reaction or ra-                   insurance plus damage that would be
          diation or radioactive contamination.                           covered by any insurance but for the ap-
     Paragraphs B.3. and B.4. immediately pre-                            plication of any terrorism exclusions. Mul-
     ceding, describe the threshold used to meas-                         tiple incidents of "other acts of terrorism"
     ure the magnitude of an "other act of terror-                        which occur within a 72-hour period and
     ism" and the circumstances in which the                              appear to be carried out in concert or to
     threshold will apply, for the purpose of deter-                      have a related purpose or common lead-
     mining whether this Exclusion will apply to that                     ership will be deemed to be one incident;
     incident. When the Exclusion applies to an                      4.   Fifty or more persons sustain death or se-
     "other act of terrorism", there is no coverage                       rious physical injury. For the purposes of
     under this Coverage Part, Coverage Form,                             this provision, serious physical injury
     Policy or Endorsement, except as provided in                         means:
     this Endorsement.
                                                                          a.   Physical injury that involves a sub-
     However, Paragraph B.4. immediately pre-                                  stantial risk of death;
     ceding, is not to be used as a threshold to
     measure the magnitude of an "other act of ter-                       b.   Protracted and obvious physical dis-
     rorism" for the purposes of determining if this                           figurement; or
     exclusion applies to a Commercial Property
     Coverage Part, Commercial Inland Marine                              c.   Protracted loss of or impairment of
     Coverage Part, Machinery and Equipment                                    the function of a bodily member or
     Coverage Part, Commercial Crime Coverage                                  organ; or
     Form, Commercial Crime Policy, Employee                         5.   The terrorism involves the use, release or
     Theft and Forgery Policy, Farm Property Cov-                         escape of nuclear materials, or directly or
     erage Part, Government Crime Coverage                                indirectly results in nuclear reaction or ra-
     Form, Government Crime Policy, Standard                              diation or radioactive contamination.
     Property Policy, or Section I of the Business-
     owners Package Policy.                                     D.   Exception Covering Certain Fire Losses
C.   Losses Not Included As Property and                             The following modifies insurance provided
     Casualty Insurance                                              under the following: Commercial Inland Ma-
                                                                     rine Coverage Part, Commercial Property
     In the event of a "certified act of terrorism", if a            Coverage Part, Farm Coverage Part and
     loss due to that act is covered by a coverage                   Standard Property Policy:
     form for a line of business not within the defi-
     nition of property and casualty insurance                       If a "certified act of terrorism" or an "other act
     contained within the Terrorism Risk Insurance                   of terrorism" causes fire damage to property
     Act, then this exclusion applies to any cover-                  that is subject to the Standard Fire Policy in a
     age provided by such a line of business only                    state that utilizes the Standard Fire Policy as
     when one or more of the following are attrib-                   its minimum fire coverage standard, we will
     uted to such act:                                               pay for the loss or damage caused by that
                                                                     fire. Such coverage for fire applies only to di-
     1.   The terrorism is carried out by means of                   rect loss or damage by fire to Covered Prop-
          the dispersal or application of pathogenic                 erty. Therefore, for example, the coverage
          or poisonous biological or chemical mate-                  does not apply to insurance provided under
          rials;                                                     Business Income and / or Extra Expense cov-
     2.   Pathogenic or poisonous biological or                      erages, or to the Legal Liability Coverage
          chemical materials are released, and it                    Form or the Leasehold Interest Coverage
          appears that one purpose of the terrorism                  Form.
          was to release such materials;                             With respect to fire resulting from any one or
     3.   The total of insured damage to all types                   more "certified acts of terrorism" under the
          of property in the United States, its territo-             federal Terrorism Risk Insurance Act, we will
          ries and possessions, Puerto Rico and                      not pay any amounts for which we are not re-
          Canada exceeds $25,000,000. In deter-                      sponsible under the terms of that Act (includ-
          mining whether the $25,000,000 thresh-                     ing subsequent action of Congress pursuant
          old is exceeded, we will include all in-                   to the Act) due to the application of any clause
          sured damage sustained by property of
                                           Includes copyrighted material of ISO
                                        Properties, Inc. and American Association
CSIA 300 IL 01 09                    of Insurance Services, Inc., with its permission.                   Page 2 of 3
                                                                                                          Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 12 of 78 PageID #:49
      which results in a cap on our liability for pay-              terrorism exclusion, do not serve to create
      ments for terrorism losses.                                   coverage for any loss which would otherwise
                                                                    be excluded under this Coverage Part, Cov-
      This Section C. does not apply to:                            erage Form, Policy or endorsement such as
      1.   A Coverage Part for a "certified act of ter-             losses excluded by:
           rorism" or "other act of terrorism" that oc-             1.   Exclusions that address war, warlike ac-
           curs in a state that allows an exception                      tion, insurrection, rebellion, revolution,
           for fire resulting from terrorism; or                         military action, nuclear hazard, nuclear
      2.   An Inland Marine Coverage Part for a                          materials, nuclear reaction, radiation, or
           "certified act of terrorism" or "other act of                 radioactive contamination;
           terrorism" that occurs in a state that al-               2.   Exclusions that address pollutants, con-
           lows a commercial inland marine excep-                        tamination, deterioration, fungi or bacte-
           tion,                                                         ria; or
      to its Standard Fire Policy minimum fire cov-                 3.   Any other exclusion,
      erage regulations.
                                                                    regardless if the "certified act of terrorism" or
E.    Exception Covering Minimum Financial                          "other act of terrorism" contributes concur-
      Responsibility                                                rently or in any sequence to the loss, injury or
      The following applies to the Business Auto                    damage.
      Coverage Form, Business Auto Physical                    G. Conformity With Statute
      Damage Coverage Form, Garage Coverage
      Form, Motor Carrier Coverage Form, Single                     If any terms or conditions of this endorsement
      Interest Automobile Physical Damage Insur-                    are in conflict with the laws of the jurisdiction
      ance Policy and Truckers Coverage Form if                     under which this policy is construed, then
      they are included in, or are part of, this Policy             such terms and conditions will be deemed
      and if the "certified act of terrorism" or "other             changed to conform with such laws, but only
      act of terrorism" causes loss in a state that re-             to the extent that such terms and conditions
      quires compulsory or financial responsibility                 are otherwise covered by the Coverage Part,
      minimum limits apply to excluded acts of ter-                 Coverage Form, Policy or Endorsement to
      rorism:                                                       which this endorsement applies.
       The exclusion stated in Section B. of this en-          H.   Supersession
       dorsement does not apply to:
                                                                    The exclusions for acts of terrorism in this en-
      1.   Liability or Personal Injury Protection                  dorsement supersede any offers of terrorism
           Coverage, but only up to the state com-                  coverage.
           pulsory or financial responsibility law
           minimum limits of insurance for each                I.   Sunset Clause
           coverage; and                                            If the federal Terrorism Risk Insurance Act
      2.   Uninsured and / or Underinsured Motor-                   expires or is repealed, then this endorsement
           ists Coverage, if applicable, but only up to             is null and void for any act of terrorism except
           the minimum statutory permitted limits of                "other acts of terrorism" that takes place after
           insurance for each coverage.                             the expiration or repeal of the Act.

F.    Application of Other Exclusions
      The terms and limitations of any terrorism ex-
      clusion, or the inapplicability or omission of a




                                          Includes copyrighted material of ISO
                                       Properties, Inc. and American Association
CSIA 300 IL 01 09                   of Insurance Services, Inc., with its permission.                  Page 3 of 3
                                                                                                Exhibit D
         Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 13 of 78 PageID #:50

            THE CINCINNATI SPECIALTY UNDERWRITERS INSURANCE COMPANY
     COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER: CSU0096894                      Effective date:   04/01/2018

Named Insured: Windward Roofing & Construction Inc

                                          LIMITS OF INSURANCE
EACH OCCURRENCE LIMIT                         $ 1,000,000
      DAMAGE TO PREMISES
      RENTED TO YOU LIMIT                     $ 100,000                         Any one premises
    MEDICAL EXPENSE LIMIT                     $ 5,000                           Any one person
PERSONAL & ADVERTISING INJURY LIMIT           $ 1,000,000                       Any one person or organization
GENERAL AGGREGATE LIMIT                                                         $ 2,000,000
PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                                   $ 2,000,000


FORMS AND ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
Refer to Forms and Endorsements Schedule CSIA 406

COMMERCIAL GENERAL LIABILITY PREMISES SCHEDULE : Refer to CSGA 403


COMMERCIAL GENERAL LIABILITY CLASSIFICATION AND PREMIUM SCHEDULE: Refer to CSGA 408


                                                      TOTAL DEPOSIT PREMIUM $ 244,422
Premium is subject to annual audit: X Yes        No




                                     Includes copyrighted material of ISO
   CSGA 501 04 08                     Properties, Inc., with its permission.                         Page 1 of 1
                                                                                                 Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 14 of 78 PageID #:51
                    Commercial General Liability Premises Schedule
POLICY NUMBER: CSU0096894           POLICY EFFECTIVE DATE: 04/01/2018         X if Supplemental
                                                                             Declarations Is Attached


NAMED INSURED: Windward Roofing & Construction Inc



LOC.                ADDRESS
1        919 S SACRAMENTO BLVD
         CHICAGO IL 60612




CSGA 403 10 07                                                                  Exhibit
                                                                                   Page D
                                                                                        1 of 1
                          Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 15 of 78 PageID #:52




                         Commercial General Liability Classification and Premium Schedule

POLICY NUMBER: CSU0096894                   POLICY EFFECTIVE DATE: 04/01/2018


NAMED INSURED:    Windward Roofing & Construction Inc
LOC                CLASSIFICATION                 CODE    PREMIUM                          RATE                   DEPOSIT PREMIUM
NO.                                                NO.     BASE
                                                          A - Area                Premises       Products/      Premises       Products/
                                                          B - Payroll           Operations and   Completed    Operations and   Completed
                                                          S - Gross Sales         All Other      Operations     All Other      Operations
                                                          U -Units

1     Roofing - commercial or residential over 98677      S, 16200000           10.372           3.912        $168,034 $63,388
      three stories
1     Contractors' Permanent Yards -              91590   B, If Any             29.693           .000         $
      maintenance or storage of equipment or
      material
1     Contractors - subcontracted work - in       91585   O, If Any             5.316            2.682        $
      connection with construction,
      reconstruction, repair or erection of
      buildings - Not Otherwise Classified
1     Roofing - residential - three stories       98678   B, If Any             100.046          45.619       $
      and under
1     Masonry                                     97447   B, If Any             24.692           12.829       $

1     Sheet Metal Work - shop and outside         98884   B, If Any             19.620           8.129        $

1     Contractors - executive supervisors or      91580   B, If Any             70.647           .000         $
      executive superintendents
      CSGA4087-Waiver of Transfer of Rights of                                                                $1,000                        Flat
      Recovery Against Others to Us - Per
      Contract
      CSIA405-A - Primary and Noncontributory                                                                 $1,000                        Flat
      - Other Insurance
CSGA 408 04 08                                                                                                                     Page 1 of 2

                                                                                                                               Exhibit D
                          Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 16 of 78 PageID #:53




                         Commercial General Liability Classification and Premium Schedule

POLICY NUMBER: CSU0096894                  POLICY EFFECTIVE DATE: 04/01/2018


NAMED INSURED:    Windward Roofing & Construction Inc
LOC                CLASSIFICATION                CODE    PREMIUM                          RATE                  DEPOSIT PREMIUM
NO.                                               NO.     BASE
                                                         A - Area                Premises       Products/      Premises       Products/
                                                         B - Payroll           Operations and   Completed    Operations and   Completed
                                                         S - Gross Sales         All Other      Operations     All Other      Operations
                                                         U -Units

      CSIA405-B - Addl Insured - Owners,                                                                     $5,000                        Flat
      Lessees, or Contractors
      CSIA405-C - Addl Insured - Owners,                                                                     $5,000                        Flat
      Lessees, Contractors - Comp Ops
      CSIA405-D - Designated Const Proj - Genl                                                               $1,000                        Flat
      Aggregate Limit




CSGA 408 04 08                                                                                                                    Page 2 of 2

                                                                                                                              Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 17 of 78 PageID #:54
                                                               COMMERCIAL GENERAL LIABILITY
                                                                           CG 00 01 TOC 04 13


       COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                   TABLE OF CONTENTS
                                                                                         Page No.
SECTION I - COVERAGES _________________________________________________________________            1
COVERAGE A BODILY INJURY AND PROPERTY DAMAGE LIABILITY ____________________________                1
1. Insuring Agreement___________________________________________________________________           1
2. Exclusions __________________________________________________________________________           2
   a. Expected Or Intended Injury ________________________________________________________         2
   b. Contractual Liability_______________________________________________________________         2
   c. Liquor Liability ___________________________________________________________________         2
   d. Workers' Compensation And Similar Laws____________________________________________           2
   e. Employer's Liability _______________________________________________________________         2
   f. Pollution ________________________________________________________________________           3
   g. Aircraft, Auto Or Watercraft ________________________________________________________        4
   h. Mobile Equipment ________________________________________________________________            4
   i. War ____________________________________________________________________________             4
   j. Damage To Property ______________________________________________________________            5
   k. Damage To Your Product __________________________________________________________            5
   l. Damage To Your Work ____________________________________________________________             5
   m. Damage To Impaired Property Or Property Not Physically Injured ________________________      5
   n. Recall Of Products, Work Or Impaired Property________________________________________        5
   o. Personal And Advertising Injury_____________________________________________________         5
   p. Electronic Data___________________________________________________________________           6
   q. Recording And Distribution Of Material Or Information In Violation Of Law_________________   6
COVERAGE B PERSONAL AND ADVERTISING INJURY LIABILITY _______________________________               6
1. Insuring Agreement___________________________________________________________________           6
2. Exclusions __________________________________________________________________________           6
   a. Knowing Violation Of Rights Of Another______________________________________________         6
   b. Material Published With Knowledge Of Falsity_________________________________________        6
   c. Material Published Prior To Policy Period_____________________________________________       6
   d. Criminal Acts ____________________________________________________________________           7
   e. Contractual Liability_______________________________________________________________         7
   f. Breach Of Contract _______________________________________________________________           7
   g. Quality Or Performance Of Goods - Failure To Conform To Statements____________________       7
   h. Wrong Description Of Prices _______________________________________________________          7
   i. Infringement Of Copyright, Patent, Trademark Or Trade Secret___________________________      7
   j. Insureds In Media And Internet Type Businesses ______________________________________        7
   k. Electronic Chatrooms Or Bulletin Boards_____________________________________________         7
   l. Unauthorized Use Of Another's Name Or Product ______________________________________         7
   m. Pollution ________________________________________________________________________           7
   n. Pollution-Related _________________________________________________________________          7
   o. War ____________________________________________________________________________             7
   p. Recording And Distribution Of Material Or Information In Violation Of Law_________________   8



CG 00 01 TOC 04 13                                                                   Page 1 of 3
                                                                               Exhibit D
         Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 18 of 78 PageID #:55

                                 TABLE OF CONTENTS (CONT'D)

                                                                                          Page No.
COVERAGE C MEDICAL PAYMENTS ________________________________________________________ 8
1. Insuring Agreement ___________________________________________________________________ 8
2. Exclusions___________________________________________________________________________8
    a. Any Insured ______________________________________________________________________8
    b. Hired Person _____________________________________________________________________ 8
    c. Injury On Normally Occupied Premises _______________________________________________ 8
    d. Workers Compensation And Similar Laws_____________________________________________ 8
    e. Athletics Activities ________________________________________________________________ 8
    f. Products-Completed Operations Hazard ______________________________________________ 8
    g. Coverage A Exclusions ____________________________________________________________ 8
SUPPLEMENTARY PAYMENTS - COVERAGES A AND B ________________________________________ 8
SECTION II - WHO IS AN INSURED _________________________________________________________ 10
SECTION III - LIMITS OF INSURANCE _______________________________________________________ 11
SECTION IV - COMMERCIAL GENERAL LIABILITY CONDITIONS ________________________________ 11
1. Bankruptcy _________________________________________________________________________ 11
2. Duties In The Event Of Occurrence, Offense, Claim Or Suit _________________________________ 11
3. Legal Action Against Us ______________________________________________________________ 12
4. Other Insurance _____________________________________________________________________ 12
    a. Primary Insurance________________________________________________________________ 12
    b. Excess Insurance ________________________________________________________________ 12
    c. Method Of Sharing _______________________________________________________________ 12
5. Premium Audit ______________________________________________________________________ 13
6. Representations _____________________________________________________________________ 13
7. Separation Of Insureds _______________________________________________________________ 13
8. Transfer Of Rights Of Recovery Against Others To Us _____________________________________ 13
9. When We Do Not Renew ______________________________________________________________ 13
SECTION V - DEFINITIONS ________________________________________________________________ 13
1. "Advertisement" ______________________________________________________________________ 13
2. "Auto" ______________________________________________________________________________ 13
3. "Bodily injury" ________________________________________________________________________ 13
4. "Coverage territory" ___________________________________________________________________ 13
5. "Employee" __________________________________________________________________________ 14
6. "Executive officer"_____________________________________________________________________ 14
7. "Hostile fire" _________________________________________________________________________ 14
8. "Impaired property"____________________________________________________________________ 14
9. "Insured contract" _____________________________________________________________________ 14
10. "Leased worker" ______________________________________________________________________ 14
11. "Loading or unloading" _________________________________________________________________ 14
12. "Mobile equipment"____________________________________________________________________ 15
13. "Occurrence" ________________________________________________________________________ 15
14. "Personal and advertising injury" _________________________________________________________ 15
15. "Pollutants" __________________________________________________________________________ 15
16. "Products-completed operations hazard" ___________________________________________________ 15




CG 00 01 TOC 04 13                                                                    Page 2 of 3
                                                                                      Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 19 of 78 PageID #:56

                                 TABLE OF CONTENTS (CONT'D)

                                                                                        Page No.
17.   "Property damage" ___________________________________________________________________  16
18.   "Suit" ______________________________________________________________________________  16
19.   "Temporary worker"___________________________________________________________________  16
20.   "Volunteer worker" ____________________________________________________________________16
21.   "Your product" _______________________________________________________________________ 16
22.   "Your work" _________________________________________________________________________ 17




CG 00 01 TOC 04 13                                                                  Page 3 of 3
                                                                              Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 20 of 78 PageID #:57
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 00 01 04 13


           COMMERCIAL GENERAL LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage.                 (1) The     "bodily injury" or "property
Read the entire policy carefully to determine rights,                    damage" is caused by an "occurrence"
duties and what is and is not covered.                                   that takes place in the "coverage
                                                                         territory";
Throughout this policy the words "you" and "your"
refer to the Named Insured shown in the                              (2) The    "bodily injury" or "property
Declarations, and any other person or organization                       damage" occurs during the policy
qualifying as a Named Insured under this policy.                         period; and
The words "we", "us" and "our" refer to the company
providing this insurance.                                            (3) Prior to the policy period, no insured
                                                                         listed under Paragraph 1. of Section II
The word "insured" means any person or                                   - Who Is An Insured and no
organization qualifying as such under Section II -                       "employee" authorized by you to give
Who Is An Insured.                                                       or receive notice of an "occurrence" or
                                                                         claim, knew that the "bodily injury" or
Other words and phrases that appear in quotation                         "property damage" had occurred, in
marks have special meaning. Refer to Section V -                         whole or in part. If such a listed
Definitions.                                                             insured or authorized "employee"
SECTION I - COVERAGES                                                    knew, prior to the policy period, that
                                                                         the "bodily injury" or "property
COVERAGE A - BODILY INJURY                       AND                     damage"      occurred,     then    any
PROPERTY DAMAGE LIABILITY                                                continuation, change or resumption of
                                                                         such "bodily injury" or "property
1.    Insuring Agreement                                                 damage" during or after the policy
      a.   We will pay those sums that the insured                       period will be deemed to have been
           becomes legally obligated to pay as                           known prior to the policy period.
           damages because of "bodily injury" or                c.   "Bodily injury" or "property damage" which
           "property damage" to which this insurance                 occurs during the policy period and was
           applies. We will have the right and duty to               not, prior to the policy period, known to
           defend the insured against any "suit"                     have occurred by any insured listed under
           seeking those damages. However, we will                   Paragraph 1. of Section II - Who Is An
           have no duty to defend the insured against                Insured or any "employee" authorized by
           any "suit" seeking damages for "bodily                    you to give or receive notice of an
           injury" or "property damage" to which this                "occurrence" or claim, includes any
           insurance does not apply. We may, at our                  continuation, change or resumption of that
           discretion, investigate any "occurrence"                  "bodily injury" or "property damage" after
           and settle any claim or "suit" that may                   the end of the policy period.
           result. But:
                                                                d.   "Bodily injury" or "property damage" will be
           (1) The amount we will pay for damages                    deemed to have been known to have
               is limited as described in Section III -              occurred at the earliest time when any
               Limits Of Insurance; and                              insured listed under Paragraph 1. of
           (2) Our right and duty to defend ends                     Section II - Who Is An Insured or any
               when we have used up the applicable                   "employee" authorized by you to give or
               limit of insurance in the payment of                  receive notice of an "occurrence" or claim:
               judgments or settlements under                        (1) Reports all, or any part, of the "bodily
               Coverages A or B or medical                               injury" or "property damage" to us or
               expenses under Coverage C.                                any other insurer;
           No other obligation or liability to pay sums              (2) Receives a written or verbal demand
           or perform acts or services is covered                        or claim for damages because of the
           unless explicitly provided for under                          "bodily injury" or "property damage"; or
           Supplementary Payments - Coverages A
           and B.                                                    (3) Becomes aware by any other means
                                                                         that "bodily injury" or "property
      b.   This insurance applies to "bodily injury"                     damage" has occurred or has begun
           and "property damage" only if:                                to occur.


CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                    Page 1 of 17
                                                                                            Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 21 of 78 PageID #:58

     e.   Damages because of "bodily injury" include                (2) The furnishing of alcoholic beverages
          damages claimed by any person or                               to a person under the legal drinking
          organization for care, loss of services or                     age or under the influence of alcohol;
          death resulting at any time from the "bodily                   or
          injury".
                                                                    (3) Any statute, ordinance or regulation
2.   Exclusions                                                          relating to the sale, gift, distribution or
                                                                         use of alcoholic beverages.
     This insurance does not apply to:
                                                                    This exclusion applies even if the claims
     a.   Expected Or Intended Injury                               against any insured allege negligence or
          "Bodily injury" or "property damage"                      other wrongdoing in:
          expected or intended from the standpoint                       (a) The        supervision,      hiring,
          of the insured. This exclusion does not                             employment,        training      or
          apply to "bodily injury" resulting from the                         monitoring of others by that
          use of reasonable force to protect persons                          insured; or
          or property.
                                                                         (b) Providing or failing to provide
     b.   Contractual Liability                                               transportation with respect to any
          "Bodily injury" or "property damage" for                            person that may be under the
          which the insured is obligated to pay                               influence of alcohol;
          damages by reason of the assumption of                    if the "occurrence" which caused the
          liability in a contract or agreement. This                "bodily injury" or "property damage",
          exclusion does not apply to liability for                 involved that which is described in
          damages:                                                  Paragraph (1), (2) or (3) above.
          (1) That the insured would have in the                    However, this exclusion applies only if you
              absence of the contract or agreement;                 are in the business of manufacturing,
              or                                                    distributing, selling, serving or furnishing
          (2) Assumed in a contract or agreement                    alcoholic beverages. For the purposes of
              that is an "insured contract", provided               this exclusion, permitting a person to bring
              the "bodily injury" or "property                      alcoholic beverages on your premises, for
              damage" occurs subsequent to the                      consumption on your premises, whether or
              execution     of    the    contract   or              not a fee is charged or a license is required
              agreement. Solely for the purposes of                 for such activity, is not by itself considered
              liability assumed in an "insured                      the business of selling, serving or
              contract", reasonable attorneys' fees                 furnishing alcoholic beverages.
              and necessary litigation expenses                d.   Workers' Compensation And Similar
              incurred by or for a party other than an              Laws
              insured are deemed to be damages
              because of "bodily injury" or "property               Any obligation of the insured under a
              damage", provided:                                    workers' compensation, disability benefits
                                                                    or unemployment compensation law or any
              (a) Liability to such party for, or for               similar law.
                   the cost of, that party's defense
                   has also been assumed in the                e.   Employer's Liability
                   same "insured contract"; and
                                                                    "Bodily injury" to:
              (b) Such attorneys' fees and litigation
                   expenses are for defense of that                 (1) An "employee" of the insured arising
                   party against a civil or alternative                  out of and in the course of:
                   dispute resolution proceeding in                      (a) Employment by the insured; or
                   which damages to which this
                   insurance applies are alleged.                        (b) Performing duties related to the
                                                                              conduct of the insured's business;
     c.   Liquor Liability                                                    or
          "Bodily injury" or "property damage" for                  (2) The spouse, child, parent, brother or
          which any insured may be held liable by                        sister of that "employee" as a
          reason of:                                                     consequence of Paragraph (1) above.
          (1) Causing     or contributing     to   the              This exclusion applies whether the insured
              intoxication of any person;                           may be liable as an employer or in any
                                                                    other capacity and to any obligation to
                                                                    share damages with or repay someone

CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                       Page 2 of 17
                                                                                                      Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 22 of 78 PageID #:59

        else who must pay damages because of                             treated, disposed of, or processed
        the injury.                                                      as waste by or for:
        This exclusion does not apply to liability                       (i) Any insured; or
        assumed by the insured under an "insured
        contract".                                                       (ii) Any person or organization
                                                                             for whom you may be legally
   f.   Pollution                                                            responsible; or
        (1) "Bodily injury" or "property damage"                     (d) At or from any premises, site or
            arising out of the actual, alleged or                        location on which any insured or
            threatened       discharge, dispersal,                       any contractors or subcontractors
            seepage, migration, release or escape                        working directly or indirectly on
            of "pollutants":                                             any     insured's    behalf   are
                                                                         performing operations if the
            (a) At or from any premises, site or                         "pollutants" are brought on or to
                 location which is or was at any                         the premises, site or location in
                 time owned or occupied by, or                           connection with such operations
                 rented or loaned to, any insured.                       by such insured, contractor or
                 However, this subparagraph does                         subcontractor.    However,    this
                 not apply to:                                           subparagraph does not apply to:
                 (i) "Bodily injury" if sustained                        (i) "Bodily injury" or "property
                     within a building and caused                            damage" arising out of the
                     by smoke, fumes, vapor or                               escape of fuels, lubricants or
                     soot     produced     by    or                          other operating fluids which
                     originating from equipment                              are needed to perform the
                     that is used to heat, cool or                           normal electrical, hydraulic or
                     dehumidify the building, or                             mechanical             functions
                     equipment that is used to                               necessary for the operation
                     heat water for personal use,                            of "mobile equipment" or its
                     by the building's occupants or                          parts, if such fuels, lubricants
                     their guests;                                           or other operating fluids
                 (ii) "Bodily injury" or "property                           escape from a vehicle part
                     damage" for which you may                               designed to hold, store or
                     be held liable, if you are a                            receive them. This exception
                     contractor and the owner or                             does not apply if the "bodily
                     lessee of such premises, site                           injury" or "property damage"
                     or location has been added to                           arises out of the intentional
                     your policy as an additional                            discharge,      dispersal      or
                     insured with respect to your                            release     of     the     fuels,
                     ongoing            operations                           lubricants or other operating
                     performed for that additional                           fluids, or if such fuels,
                     insured at that premises, site                          lubricants or other operating
                     or    location    and   such                            fluids are brought on or to the
                     premises, site or location is                           premises, site or location with
                     not and never was owned or                              the intent that they be
                     occupied by, or rented or                               discharged, dispersed or
                     loaned to, any insured, other                           released as part of the
                     than that additional insured;                           operations being performed
                     or                                                      by such insured, contractor or
                                                                             subcontractor;
                 (iii) "Bodily injury" or "property
                     damage" arising out of heat,                        (ii) "Bodily injury" or "property
                     smoke or fumes from a                                   damage" sustained within a
                     "hostile fire";                                         building and caused by the
                                                                             release of gases, fumes or
            (b) At or from any premises, site or                             vapors     from     materials
                 location which is or was at any                             brought into that building in
                 time used by or for any insured or                          connection with operations
                 others for the handling, storage,                           being performed by you or on
                 disposal, processing or treatment                           your behalf by a contractor or
                 of waste;                                                   subcontractor; or
            (c) Which are or were at any time                            (iii) "Bodily injury" or "property
                 transported,   handled,    stored,                          damage" arising out of heat,

CG 00 01 04 13                     © Insurance Services Office, Inc., 2012                     Page 3 of 17
                                                                                       Exhibit D
         Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 23 of 78 PageID #:60

                      smoke or fumes from          a               owned or operated by or rented or loaned
                      "hostile fire".                              to any insured.
            (e) At or from any premises, site or                   This exclusion does not apply to:
                 location on which any insured or
                 any contractors or subcontractors                 (1) A watercraft while ashore on premises
                 working directly or indirectly on                       you own or rent;
                 any     insured's      behalf   are               (2) A watercraft you do not own that is:
                 performing operations if the
                 operations are to test for, monitor,                    (a) Less than 26 feet long; and
                 clean up, remove, contain, treat,
                 detoxify or neutralize, or in any                       (b) Not being used to carry persons
                 way respond to, or assess the                               or property for a charge;
                 effects of, "pollutants".                         (3) Parking an "auto" on, or on the ways
        (2) Any loss, cost or expense arising out                        next to, premises you own or rent,
            of any:                                                      provided the "auto" is not owned by or
                                                                         rented or loaned to you or the insured;
            (a) Request,      demand, order or
                 statutory        or      regulatory               (4) Liability assumed under any "insured
                 requirement that any insured or                         contract"      for the ownership,
                 others test for, monitor, clean up,                     maintenance or use of aircraft or
                 remove, contain, treat, detoxify or                     watercraft; or
                 neutralize, or in any way respond                 (5) "Bodily injury" or "property damage"
                 to, or assess the effects of,                           arising out of:
                 "pollutants"; or
                                                                         (a) The operation of machinery or
            (b) Claim or suit by or on behalf of a                           equipment that is attached to, or
                 governmental      authority    for                          part of, a land vehicle that would
                 damages because of testing for,                             qualify under the definition of
                 monitoring,      cleaning      up,                          "mobile equipment" if it were not
                 removing, containing, treating,                             subject to a compulsory or
                 detoxifying or neutralizing, or in                          financial responsibility law or
                 any way responding to, or                                   other motor vehicle insurance law
                 assessing     the    effects   of,                          where it is licensed or principally
                 "pollutants".                                               garaged; or
            However, this paragraph does not                             (b) The operation of any of the
            apply to liability for damages because                           machinery or equipment listed in
            of "property damage" that the insured                            Paragraph f.(2) or f.(3) of the
            would have in the absence of such                                definition of "mobile equipment".
            request, demand, order or statutory or
            regulatory requirement, or such claim             h.   Mobile Equipment
            or "suit" by or on behalf of a
            governmental authority.                                "Bodily injury" or "property damage" arising
                                                                   out of:
   g.   Aircraft, Auto Or Watercraft
                                                                   (1) The       transportation    of   "mobile
        "Bodily injury" or "property damage" arising                     equipment" by an "auto" owned or
        out of the ownership, maintenance, use or                        operated by or rented or loaned to any
        entrustment to others of any aircraft, "auto"                    insured; or
        or watercraft owned or operated by or
        rented or loaned to any insured. Use                       (2) The use of "mobile equipment" in, or
        includes operation and "loading or                               while in practice for, or while being
        unloading".                                                      prepared for, any prearranged racing,
                                                                         speed, demolition, or stunting activity.
        This exclusion applies even if the claims
        against any insured allege negligence or              i.   War
        other wrongdoing in the supervision, hiring,               "Bodily injury" or "property damage",
        employment, training or monitoring of                      however caused, arising, directly or
        others by that insured, if the "occurrence"                indirectly, out of:
        which caused the "bodily injury" or
        "property damage" involved the ownership,                  (1) War, including undeclared or civil war;
        maintenance, use or entrustment to others
        of any aircraft, "auto" or watercraft that is              (2) Warlike action by a military force,
                                                                         including action in hindering        or
                                                                         defending against an actual          or

CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 4 of 17
                                                                                                    Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 24 of 78 PageID #:61

            expected attack, by any government,                     Paragraph (6) of this exclusion does not
            sovereign or other authority using                      apply to "property damage" included in the
            military personnel or other agents; or                  "products-completed operations hazard".
        (3) Insurrection,  rebellion,   revolution,            k.   Damage To Your Product
            usurped power, or action taken by
            governmental authority in hindering or                  "Property damage" to "your             product"
            defending against any of these.                         arising out of it or any part of it.

   j.   Damage To Property                                     l.   Damage To Your Work
        "Property damage" to:                                       "Property damage" to "your work" arising
                                                                    out of it or any part of it and included in the
        (1) Property you own, rent, or occupy,                      "products-completed operations hazard".
            including any costs or expenses
            incurred by you, or any other person,                   This exclusion does not apply if the
            organization or entity, for repair,                     damaged work or the work out of which the
            replacement,           enhancement,                     damage arises was performed on your
            restoration or maintenance of such                      behalf by a subcontractor.
            property for any reason, including                 m. Damage To Impaired Property                   Or
            prevention of injury to a person or                   Property Not Physically Injured
            damage to another's property;
                                                                    "Property damage" to "impaired property"
        (2) Premises you sell, give away or                         or property that has not been physically
            abandon, if the "property damage"                       injured, arising out of:
            arises out of any part of those
            premises;                                               (1) A defect, deficiency, inadequacy or
                                                                        dangerous condition in "your product"
        (3) Property loaned to you;                                     or "your work"; or
        (4) Personal property in the care, custody                  (2) A delay or failure by you or anyone
            or control of the insured;                                  acting on your behalf to perform a
        (5) That particular part of real property on                    contract or agreement in accordance
            which you or any contractors or                             with its terms.
            subcontractors working directly or                      This exclusion does not apply to the loss of
            indirectly  on    your    behalf are                    use of other property arising out of sudden
            performing operations, if the "property                 and accidental physical injury to "your
            damage"     arises out      of    those                 product" or "your work" after it has been
            operations; or                                          put to its intended use.
        (6) That particular part of any property               n.   Recall Of Products, Work Or Impaired
            that must be restored, repaired or                      Property
            replaced because "your work" was
            incorrectly performed on it.                            Damages claimed for any loss, cost or
                                                                    expense incurred by you or others for the
        Paragraphs (1), (3) and (4) of this                         loss of use, withdrawal, recall, inspection,
        exclusion do not apply to "property                         repair, replacement, adjustment, removal
        damage" (other than damage by fire) to                      or disposal of:
        premises, including the contents of such
        premises, rented to you for a period of                     (1) "Your product";
        seven or fewer consecutive days. A
        separate limit of insurance applies to                      (2) "Your work"; or
        Damage To Premises Rented To You as                         (3) "Impaired property";
        described in Section III - Limits Of
        Insurance.                                                  if such product, work, or property is
                                                                    withdrawn or recalled from the market or
        Paragraph (2) of this exclusion does not                    from use by any person or organization
        apply if the premises are "your work" and                   because of a known or suspected defect,
        were never occupied, rented or held for                     deficiency, inadequacy or dangerous
        rental by you.                                              condition in it.
        Paragraphs (3), (4), (5) and (6) of this               o.   Personal And Advertising Injury
        exclusion do not apply to liability assumed
        under a sidetrack agreement.                                "Bodily injury" arising out of "personal and
                                                                    advertising injury".



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                       Page 5 of 17
                                                                                             Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 25 of 78 PageID #:62

     p.   Electronic Data                                            damages because of "personal and
                                                                     advertising injury" to which this insurance
          Damages arising out of the loss of, loss of                applies. We will have the right and duty to
          use of, damage to, corruption of, inability to             defend the insured against any "suit"
          access, or inability to manipulate electronic              seeking those damages. However, we will
          data.                                                      have no duty to defend the insured against
          However, this exclusion does not apply to                  any "suit" seeking damages for "personal
          liability for damages because of "bodily                   and advertising injury" to which this
          injury".                                                   insurance does not apply. We may, at our
                                                                     discretion, investigate any offense and
          As used in this exclusion, electronic data                 settle any claim or "suit" that may result.
          means information, facts or programs                       But:
          stored as or on, created or used on, or
          transmitted to or from computer software,                  (1) The amount we will pay for damages
          including    systems      and    applications                  is limited as described in Section III -
          software, hard or floppy disks, CD-ROMs,                       Limits Of Insurance; and
          tapes, drives, cells, data processing                      (2) Our right and duty to defend end when
          devices or any other media which are used                      we have used up the applicable limit of
          with electronically controlled equipment.                      insurance in the payment of judgments
     q.   Recording And Distribution Of Material                         or settlements under Coverages A or
          Or Information In Violation Of Law                             B or medical expenses under
                                                                         Coverage C.
          "Bodily injury" or "property damage" arising
          directly or indirectly out of any action or                No other obligation or liability to pay sums
          omission that violates or is alleged to                    or perform acts or services is covered
          violate:                                                   unless explicitly provided for under
                                                                     Supplementary Payments - Coverages A
          (1) The Telephone Consumer Protection                      and B.
              Act (TCPA), including any amendment
              of or addition to such law;                       b.   This insurance applies to "personal and
                                                                     advertising injury" caused by an offense
          (2) The CAN-SPAM Act of 2003, including                    arising out of your business but only if the
              any amendment of or addition to such                   offense was committed in the "coverage
              law;                                                   territory" during the policy period.
          (3) The Fair Credit Reporting Act (FCRA),        2.   Exclusions
              and any amendment of or addition to
              such law, including the Fair and                  This insurance does not apply to:
              Accurate Credit Transactions Act                  a.   Knowing Violation Of Rights Of Another
              (FACTA); or
                                                                     "Personal and advertising injury" caused by
          (4) Any federal, state or local statute,                   or at the direction of the insured with the
              ordinance or regulation, other than the                knowledge that the act would violate the
              TCPA, CAN-SPAM Act of 2003 or                          rights of another and would inflict "personal
              FCRA and their amendments and                          and advertising injury".
              additions, that addresses, prohibits, or
              limits the printing, dissemination,               b.   Material Published With Knowledge Of
              disposal,       collecting,    recording,              Falsity
              sending, transmitting, communicating
              or    distribution    of    material   or              "Personal and advertising injury" arising
              information.                                           out of oral or written publication, in any
                                                                     manner, of material, if done by or at the
     Exclusions c. through n. do not apply to                        direction of the insured with knowledge of
     damage by fire to premises while rented to you                  its falsity.
     or temporarily occupied by you with permission
     of the owner. A separate limit of insurance                c.   Material Published Prior To Policy
     applies to this coverage as described in Section                Period
     III - Limits Of Insurance.                                      "Personal and advertising injury" arising
COVERAGE B - PERSONAL AND ADVERTISING                                out of oral or written publication, in any
INJURY LIABILITY                                                     manner, of material whose first publication
                                                                     took place before the beginning of the
1.   Insuring Agreement                                              policy period.
     a.   We will pay those sums that the insured
          becomes legally obligated to pay as

CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                      Page 6 of 17
                                                                                                     Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 26 of 78 PageID #:63

   d.   Criminal Acts                                                However, this exclusion does not apply to
                                                                     Paragraphs 14.a., b. and c. of "personal
        "Personal and advertising injury" arising                    and     advertising  injury" under    the
        out of a criminal act committed by or at the                 Definitions section.
        direction of the insured.
                                                                     For the purposes of this exclusion, the
   e.   Contractual Liability                                        placing of frames, borders or links, or
        "Personal and advertising injury" for which                  advertising, for you or others anywhere on
        the insured has assumed liability in a                       the Internet, is not by itself, considered the
        contract or agreement. This exclusion does                   business of advertising, broadcasting,
        not apply to liability for damages that the                  publishing or telecasting.
        insured would have in the absence of the                k.   Electronic      Chatrooms       Or    Bulletin
        contract or agreement.                                       Boards
   f.   Breach Of Contract                                           "Personal and advertising injury" arising
        "Personal and advertising injury" arising                    out of an electronic chatroom or bulletin
        out of a breach of contract, except an                       board the insured hosts, owns, or over
        implied contract       to   use    another's                 which the insured exercises control.
        advertising idea in your "advertisement".               l.   Unauthorized Use Of Another's Name Or
   g.   Quality Or Performance Of Goods -                            Product
        Failure To Conform To Statements                             "Personal and advertising injury" arising
        "Personal and advertising injury" arising                    out of the unauthorized use of another's
        out of the failure of goods, products or                     name or product in your e-mail address,
        services to conform with any statement of                    domain name or metatag, or any other
        quality or performance made in your                          similar tactics to mislead another's
        "advertisement".                                             potential customers.

   h.   Wrong Description Of Prices                             m. Pollution
        "Personal and advertising injury" arising                    "Personal and advertising injury" arising
        out of the wrong description of the price of                 out of the actual, alleged or threatened
        goods, products or services stated in your                   discharge, dispersal, seepage, migration,
        "advertisement".                                             release or escape of "pollutants" at any
                                                                     time.
   i.   Infringement Of Copyright,            Patent,
        Trademark Or Trade Secret                               n.   Pollution-related
        "Personal and advertising injury" arising                    Any loss, cost or expense arising out of
        out of the infringement of copyright, patent,                any:
        trademark, trade secret or other intellectual                (1) Request, demand, order or statutory or
        property rights. Under this exclusion, such                        regulatory requirement that any
        other intellectual property rights do not                          insured or others test for, monitor,
        include the use of another's advertising                           clean up, remove, contain, treat,
        idea in your "advertisement".                                      detoxify or neutralize, or in any way
        However, this exclusion does not apply to                          respond to, or assess the effects of,
        infringement, in your "advertisement", of                          "pollutants"; or
        copyright, trade dress or slogan.                            (2) Claim or suit by or on behalf of a
   j.   Insureds In Media And Internet Type                                governmental authority for damages
        Businesses                                                         because of testing for, monitoring,
                                                                           cleaning up, removing, containing,
        "Personal   and     advertising injury"                            treating, detoxifying or neutralizing, or
        committed by an insured whose business                             in any way responding to, or assessing
        is:                                                                the effects of, "pollutants".
        (1) Advertising, broadcasting, publishing               o.   War
            or telecasting;
                                                                     "Personal and advertising injury", however
        (2) Designing or determining content of                      caused, arising, directly or indirectly, out of:
            web sites for others; or
                                                                     (1) War, including undeclared or civil war;
        (3) An Internet search, access, content or
            service provider.                                        (2) Warlike action by a military force,
                                                                           including action in hindering          or
                                                                           defending against an actual            or

CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                       Page 7 of 17
                                                                                              Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 27 of 78 PageID #:64

              expected attack, by any government,                            physicians of our choice as often
              sovereign or other authority using                             as we reasonably require.
              military personnel or other agents; or
                                                               b.   We will make these payments regardless
          (3) Insurrection,  rebellion,   revolution,               of fault. These payments will not exceed
              usurped power, or action taken by                     the applicable limit of insurance. We will
              governmental authority in hindering or                pay reasonable expenses for:
              defending against any of these.
                                                                    (1) First aid administered at the time of an
     p.   Recording And Distribution Of Material                        accident;
          Or Information In Violation Of Law
                                                                    (2) Necessary medical, surgical, X-ray
          "Personal and advertising injury" arising                     and    dental    services,     including
          directly or indirectly out of any action or                   prosthetic devices; and
          omission that violates or is alleged to
          violate:                                                  (3) Necessary      ambulance, hospital,
                                                                        professional   nursing and funeral
          (1) The Telephone Consumer Protection                         services.
              Act (TCPA), including any amendment
              of or addition to such law;                 2.   Exclusions

          (2) The CAN-SPAM Act of 2003, including              We will not pay expenses for "bodily injury":
              any amendment of or addition to such             a.   Any Insured
              law;
                                                                    To any      insured,   except     "volunteer
          (3) The Fair Credit Reporting Act (FCRA),                 workers".
              and any amendment of or addition to
              such law, including the Fair and                 b.   Hired Person
              Accurate Credit Transactions Act
              (FACTA); or                                           To a person hired to do work for or on
                                                                    behalf of any insured or a tenant of any
          (4) Any federal, state or local statute,                  insured.
              ordinance or regulation, other than the
              TCPA, CAN-SPAM Act of 2003 or                    c.   Injury On Normally Occupied Premises
              FCRA and their amendments and                         To a person injured on that part of
              additions, that addresses, prohibits, or              premises you own or rent that the person
              limits the printing, dissemination,                   normally occupies.
              disposal,       collecting,    recording,
              sending, transmitting, communicating             d.   Workers' Compensation And Similar
              or    distribution    of    material   or             Laws
              information.
                                                                    To a person, whether or not an "employee"
COVERAGE C - MEDICAL PAYMENTS                                       of any insured, if benefits for the "bodily
                                                                    injury" are payable or must be provided
1.   Insuring Agreement                                             under a workers' compensation or disability
     a.   We will pay medical expenses as                           benefits law or a similar law.
          described below for "bodily injury" caused           e.   Athletics Activities
          by an accident:
                                                                    To a person injured while practicing,
          (1) On premises you own or rent;                          instructing or participating in any physical
          (2) On ways next to premises you own or                   exercises or games, sports, or athletic
              rent; or                                              contests.

          (3) Because of your operations;                      f.   Products-Completed Operations Hazard
          provided that:                                            Included within the "products-completed
                                                                    operations hazard".
              (a) The accident takes place in the
                   "coverage territory" and during the         g.   Coverage A Exclusions
                   policy period;                                   Excluded under Coverage A.
              (b) The expenses are incurred and           SUPPLEMENTARY PAYMENTS - COVERAGES A
                   reported to us within one year of      AND B
                   the date of the accident; and
                                                          1.   We will pay, with respect to any claim we
              (c) The injured person submits to                investigate or settle, or any "suit" against an
                   examination, at our expense, by             insured we defend:

CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                     Page 8 of 17
                                                                                                     Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 28 of 78 PageID #:65

      a.   All expenses we incur.                                     the insured and the interests of the
                                                                      indemnitee;
      b.   Up to $250 for cost of bail bonds required
           because of accidents or traffic law                   e.   The indemnitee and the insured ask us to
           violations arising out of the use of any                   conduct and control the defense of that
           vehicle to which the Bodily Injury Liability               indemnitee against such "suit" and agree
           Coverage applies. We do not have to                        that we can assign the same counsel to
           furnish these bonds.                                       defend the insured and the indemnitee;
                                                                      and
      c.   The cost of bonds to release attachments,
           but only for bond amounts within the                  f.   The indemnitee:
           applicable limit of insurance. We do not
           have to furnish these bonds.                               (1) Agrees in writing to:

      d.   All reasonable expenses incurred by the                        (a) Cooperate        with us in        the
           insured at our request to assist us in the                           investigation,     settlement     or
           investigation or defense of the claim or                             defense of the "suit";
           "suit", including actual loss of earnings up                   (b) Immediately send us copies of
           to $250 a day because of time off from                               any      demands,       notices,
           work.                                                                summonses or legal papers
      e.   All court costs taxed against the insured in                         received in connection with the
           the "suit". However, these payments do not                           "suit";
           include attorneys' fees or attorneys'                          (c) Notify any other insurer whose
           expenses taxed against the insured.                                  coverage is available       to   the
      f.   Prejudgment interest awarded against the                             indemnitee; and
           insured on that part of the judgment we                        (d) Cooperate with us with respect to
           pay. If we make an offer to pay the                                  coordinating   other   applicable
           applicable limit of insurance, we will not                           insurance    available  to    the
           pay any prejudgment interest based on that                           indemnitee; and
           period of time after the offer.
                                                                      (2) Provides us with written authorization
      g.   All interest on the full amount of any                         to:
           judgment that accrues after entry of the
           judgment and before we have paid, offered                      (a) Obtain      records    and    other
           to pay, or deposited in court the part of the                        information related to the "suit";
           judgment that is within the applicable limit                         and
           of insurance.
                                                                          (b) Conduct and control the defense
      These payments will not reduce the limits of                              of the indemnitee in such "suit".
      insurance.
                                                                 So long as the above conditions are met,
2.    If we defend an insured against a "suit" and an            attorneys' fees incurred by us in the defense of
      indemnitee of the insured is also named as a               that indemnitee, necessary litigation expenses
      party to the "suit", we will defend that                   incurred by us and necessary litigation
      indemnitee if all of the following conditions are          expenses incurred by the indemnitee at our
      met:                                                       request will be paid as Supplementary
                                                                 Payments. Notwithstanding the provisions of
      a.   The "suit" against the indemnitee seeks               Paragraph 2.b.(2) of Section I - Coverage A -
           damages for which the insured has                     Bodily Injury And Property Damage Liability,
           assumed the liability of the indemnitee in a          such payments will not be deemed to be
           contract or agreement that is an "insured             damages for "bodily injury" and "property
           contract";                                            damage" and will not reduce the limits of
      b.   This insurance applies to such liability              insurance.
           assumed by the insured;                               Our obligation to defend an insured's
      c.   The obligation to defend, or the cost of the          indemnitee and to pay for attorneys' fees and
           defense of, that indemnitee, has also been            necessary       litigation    expenses        as
           assumed by the insured in the same                    Supplementary Payments ends when we have
           "insured contract";                                   used up the applicable limit of insurance in the
                                                                 payment of judgments or settlements or the
      d.   The allegations in the "suit" and the                 conditions set forth above, or the terms of the
           information   we    know    about     the             agreement described in Paragraph f. above,
           "occurrence" are such that no conflict                are no longer met.
           appears to exist between the interests of


CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                      Page 9 of 17
                                                                                              Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 29 of 78 PageID #:66

SECTION II - WHO IS AN INSURED                                            (b) To the spouse, child, parent,
                                                                               brother or sister of that co-
1.   If you are designated in the Declarations as:                             "employee" or "volunteer worker"
     a.   An individual, you and your spouse are                               as a consequence of Paragraph
          insureds, but only with respect to the                               (1)(a) above;
          conduct of a business of which you are the                      (c) For which there is any obligation
          sole owner.                                                          to share damages with or repay
     b.   A partnership or joint venture, you are an                           someone else who must pay
          insured. Your members, your partners, and                            damages because of the injury
          their spouses are also insureds, but only                            described in Paragraph (1)(a) or
          with respect to the conduct of your                                  (b) above; or
          business.                                                       (d) Arising out of his or her providing
     c.   A limited liability company, you are an                              or failing to provide professional
          insured. Your members are also insureds,                             health care services.
          but only with respect to the conduct of your                (2) "Property damage" to property:
          business. Your managers are insureds, but
          only with respect to their duties as your                       (a) Owned, occupied or used by;
          managers.
                                                                          (b) Rented to, in the care, custody or
     d.   An organization other than a partnership,                            control of, or over which physical
          joint venture or limited liability company,                          control is being exercised for any
          you are an insured. Your "executive                                  purpose by;
          officers" and directors are insureds, but
          only with respect to their duties as your                       you, any of your "employees",
          officers or directors. Your stockholders are                    "volunteer workers", any partner or
          also insureds, but only with respect to their                   member (if you are a partnership or
          liability as stockholders.                                      joint venture), or any member (if you
                                                                          are a limited liability company).
     e.   A trust, you are an insured. Your trustees
          are also insureds, but only with respect to            b.   Any person (other than your "employee" or
          their duties as trustees.                                   "volunteer worker"), or any organization
                                                                      while acting as your real estate manager.
2.   Each of the following is also an insured:
                                                                 c.   Any person or organization having proper
     a.   Your "volunteer workers" only while                         temporary custody of your property if you
          performing duties related to the conduct of                 die, but only:
          your business, or your "employees", other
          than either your "executive officers" (if you               (1) With respect to liability arising out of
          are an organization other than a                                the maintenance      or    use   of   that
          partnership, joint venture or limited liability                 property; and
          company) or your managers (if you are a                     (2) Until your legal representative has
          limited liability company), but only for acts                   been appointed.
          within the scope of their employment by
          you or while performing duties related to              d.   Your legal representative if you die, but
          the conduct of your business. However,                      only with respect to duties as such. That
          none of these "employees" or "volunteer                     representative will have all your rights and
          workers" are insureds for:                                  duties under this Coverage Part.
          (1) "Bodily   injury" or     "personal     and    3.   Any organization you newly acquire or form,
              advertising injury":                               other than a partnership, joint venture or limited
                                                                 liability company, and over which you maintain
              (a) To you, to your partners or                    ownership or majority interest, will qualify as a
                   members (if you are a partnership             Named Insured if there is no other similar
                   or joint venture), to your members            insurance available to that organization.
                   (if you are a limited liability               However:
                   company), to a co-"employee"
                   while in the course of his or her             a.   Coverage under this provision is afforded
                   employment or performing duties                    only until the 90th day after you acquire or
                   related to the conduct of your                     form the organization or the end of the
                   business, or to your other                         policy period, whichever is earlier;
                   "volunteer      workers"      while
                   performing duties related to the              b.   Coverage A does not apply to "bodily
                   conduct of your business;                          injury" or "property damage" that occurred



CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                     Page 10 of 17
                                                                                                      Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 30 of 78 PageID #:67

           before you acquired      or   formed   the          temporarily occupied by you with permission of
           organization; and                                   the owner.
      c.   Coverage B does not apply to "personal         7.   Subject to Paragraph 5. above, the Medical
           and advertising injury" arising out of an           Expense Limit is the most we will pay under
           offense committed before you acquired or            Coverage C for all medical expenses because
           formed the organization.                            of "bodily injury" sustained by any one person.
No person or organization is an insured with respect      The Limits of Insurance of this Coverage Part apply
to the conduct of any current or past partnership,        separately to each consecutive annual period and to
joint venture or limited liability company that is not    any remaining period of less than 12 months,
shown as a Named Insured in the Declarations.             starting with the beginning of the policy period
                                                          shown in the Declarations, unless the policy period
SECTION III - LIMITS OF INSURANCE                         is extended after issuance for an additional period of
1.    The Limits of Insurance shown in the                less than 12 months. In that case, the additional
      Declarations and the rules below fix the most       period will be deemed part of the last preceding
      we will pay regardless of the number of:            period for purposes of determining the Limits of
                                                          Insurance.
      a.   Insureds;
                                                          SECTION IV - COMMERCIAL                   GENERAL
      b.   Claims made or "suits" brought; or             LIABILITY CONDITIONS
      c.   Persons or organizations making claims or      1.   Bankruptcy
           bringing "suits".
                                                               Bankruptcy or insolvency of the insured or of
2.    The General Aggregate Limit is the most we will          the insured's estate will not relieve us of our
      pay for the sum of:                                      obligations under this Coverage Part.
      a.   Medical expenses under Coverage C;             2.   Duties In The Event Of Occurrence, Offense,
                                                               Claim Or Suit
      b.   Damages under Coverage A, except
           damages because of "bodily injury" or               a.   You must see to it that we are notified as
           "property damage" included in the                        soon as practicable of an "occurrence" or
           "products-completed operations hazard";                  an offense which may result in a claim. To
           and                                                      the extent possible, notice should include:
      c.   Damages under Coverage B.                                (1) How,    when      and     where     the
                                                                        "occurrence" or offense took place;
3.    The Products-Completed Operations Aggregate
      Limit is the most we will pay under Coverage A                (2) The names and addresses of any
      for damages because of "bodily injury" and                        injured persons and witnesses; and
      "property damage" included in the "products-
      completed operations hazard".                                 (3) The nature and location of any injury
                                                                        or damage arising out          of    the
4.    Subject to Paragraph 2. above, the Personal                       "occurrence" or offense.
      And Advertising Injury Limit is the most we will
      pay under Coverage B for the sum of all                  b.   If a claim is made or "suit" is brought
      damages because of all "personal and                          against any insured, you must:
      advertising injury" sustained by any one person               (1) Immediately record the specifics of the
      or organization.                                                  claim or "suit" and the date received;
5.    Subject to Paragraph 2. or 3. above, whichever                    and
      applies, the Each Occurrence Limit is the most                (2) Notify us as soon as practicable.
      we will pay for the sum of:
                                                                    You must see to it that we receive written
      a.   Damages under Coverage A; and                            notice of the claim or "suit" as soon as
      b.   Medical expenses under Coverage C                        practicable.

      because of all "bodily injury" and "property             c.   You and any other involved insured must:
      damage" arising out of any one "occurrence".                  (1) Immediately send us copies of any
6.    Subject to Paragraph 5. above, the Damage To                      demands, notices, summonses or
      Premises Rented To You Limit is the most we                       legal papers received in connection
      will pay under Coverage A for damages                             with the claim or "suit";
      because of "property damage" to any one                       (2) Authorize us to obtain records and
      premises, while rented to you, or in the case of                  other information;
      damage by fire, while rented to you or


CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                   Page 11 of 17
                                                                                             Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 31 of 78 PageID #:68

          (3) Cooperate with us in the investigation                          (ii) That is Fire insurance for
              or settlement of the claim or defense                                premises rented to you or
              against the "suit"; and                                              temporarily occupied by you
                                                                                   with permission of the owner;
          (4) Assist us, upon our request, in the
              enforcement of any right against any                            (iii) That is insurance purchased
              person or organization which may be                                  by you to cover your liability
              liable to the insured because of injury                              as a tenant for "property
              or damage to which this insurance                                    damage" to premises rented
              may also apply.                                                      to   you    or     temporarily
                                                                                   occupied    by     you   with
     d.   No insured will, except at that insured's                                permission of the owner; or
          own cost, voluntarily make a payment,
          assume any obligation, or incur any                                 (iv) If the loss arises out of the
          expense, other than for first aid, without our                           maintenance or use of
          consent.                                                                 aircraft, "autos" or watercraft
                                                                                   to the extent not subject to
3.   Legal Action Against Us                                                       Exclusion g. of Section I -
     No person or organization has a right under this                              Coverage A - Bodily Injury
     Coverage Part:                                                                And        Property   Damage
                                                                                   Liability.
     a.   To join us as a party or otherwise bring us
          into a "suit" asking for damages from an                       (b) Any    other primary insurance
          insured; or                                                         available to you covering liability
                                                                              for damages arising out of the
     b.   To sue us on this Coverage Part unless all                          premises or operations, or the
          of its terms have been fully complied with.                         products      and      completed
                                                                              operations, for which you have
     A person or organization may sue us to recover                           been added as an additional
     on an agreed settlement or on a final judgment                           insured.
     against an insured; but we will not be liable for
     damages that are not payable under the terms                    (2) When this insurance is excess, we will
     of this Coverage Part or that are in excess of                      have no duty under Coverages A or B
     the applicable limit of insurance. An agreed                        to defend the insured against any
     settlement means a settlement and release of                        "suit" if any other insurer has a duty to
     liability signed by us, the insured and the                         defend the insured against that "suit".
     claimant or the claimant's legal representative.                    If no other insurer defends, we will
                                                                         undertake to do so, but we will be
4.   Other Insurance                                                     entitled to the insured's rights against
     If other valid and collectible insurance is                         all those other insurers.
     available to the insured for a loss we cover                    (3) When this insurance is excess over
     under Coverages A or B of this Coverage Part,                       other insurance, we will pay only our
     our obligations are limited as follows:                             share of the amount of the loss, if any,
     a.   Primary Insurance                                              that exceeds the sum of:

          This insurance is primary except when                          (a) The total amount that all such
          Paragraph b. below applies. If this                                 other insurance would pay for the
          insurance is primary, our obligations are                           loss in the absence of this
          not affected unless any of the other                                insurance; and
          insurance is also primary. Then, we will                       (b) The total of all deductible and
          share with all that other insurance by the                          self-insured amounts under all
          method described in Paragraph c. below.                             that other insurance.
     b.   Excess Insurance                                           (4) We will share the remaining loss, if
          (1) This insurance is excess over:                             any, with any other insurance that is
                                                                         not described in this Excess Insurance
              (a) Any of the other insurance,                            provision and was not bought
                   whether      primary,      excess,                    specifically to apply in excess of the
                   contingent or on any other basis:                     Limits of Insurance shown in the
                                                                         Declarations of this Coverage Part.
                   (i) That      is Fire, Extended
                        Coverage, Builder's Risk,               c.   Method Of Sharing
                        Installation Risk or similar
                        coverage for "your work";                    If all of the other insurance permits
                                                                     contribution by equal shares, we will follow

CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                    Page 12 of 17
                                                                                                     Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 32 of 78 PageID #:69

           this method also. Under this approach                 Coverage Part, those rights are transferred to
           each insurer contributes equal amounts                us. The insured must do nothing after loss to
           until it has paid its applicable limit of             impair them. At our request, the insured will
           insurance or none of the loss remains,                bring "suit" or transfer those rights to us and
           whichever comes first.                                help us enforce them.
           If any of the other insurance does not           9.   When We Do Not Renew
           permit contribution by equal shares, we will
           contribute by limits. Under this method,              If we decide not to renew this Coverage Part,
           each insurer's share is based on the ratio            we will mail or deliver to the first Named Insured
           of its applicable limit of insurance to the           shown in the Declarations written notice of the
           total applicable limits of insurance of all           nonrenewal not less than 30 days before the
           insurers.                                             expiration date.

5.    Premium Audit                                              If notice is mailed, proof of mailing will be
                                                                 sufficient proof of notice.
      a.   We will compute all premiums for this
           Coverage Part in accordance with our rules       SECTION V - DEFINITIONS
           and rates.                                       1.   "Advertisement" means a notice that is
      b.   Premium shown in this Coverage Part as                broadcast or published to the general public or
           advance premium is a deposit premium                  specific market segments about your goods,
           only. At the close of each audit period we            products or services for the purpose of
           will compute the earned premium for that              attracting customers or supporters. For the
           period and send notice to the first Named             purposes of this definition:
           Insured. The due date for audit and                   a.   Notices that are published include material
           retrospective premiums is the date shown                   placed on the Internet or on similar
           as the due date on the bill. If the sum of the             electronic means of communication; and
           advance and audit premiums paid for the
           policy period is greater than the earned              b.   Regarding web sites, only that part of a
           premium, we will return the excess to the                  web site that is about your goods, products
           first Named Insured.                                       or services for the purposes of attracting
                                                                      customers or supporters is considered an
      c.   The first Named Insured must keep records                  advertisement.
           of the information we need for premium
           computation, and send us copies at such          2.   "Auto" means:
           times as we may request.
                                                                 a.   A land motor vehicle, trailer or semitrailer
6.    Representations                                                 designed for travel on public roads,
                                                                      including any attached machinery or
      By accepting this policy, you agree:                            equipment; or
      a.   The statements in the Declarations are                b.   Any other land vehicle that is subject to a
           accurate and complete;                                     compulsory or financial responsibility law or
      b.   Those statements are based upon                            other motor vehicle insurance law where it
           representations you made to us; and                        is licensed or principally garaged.

      c.   We have issued this policy in reliance upon           However, "auto" does not include "mobile
           your representations.                                 equipment".

7.    Separation Of Insureds                                3.   "Bodily injury" means bodily injury, sickness or
                                                                 disease sustained by a person, including death
      Except with respect to the Limits of Insurance,            resulting from any of these at any time.
      and any rights or duties specifically assigned in
      this Coverage Part to the first Named Insured,        4.   "Coverage territory" means:
      this insurance applies:                                    a.   The United States of America (including its
      a.   As if each Named Insured were the only                     territories and possessions), Puerto Rico
           Named Insured; and                                         and Canada;

      b.   Separately to each insured against whom               b.   International waters or airspace, but only if
           claim is made or "suit" is brought.                        the injury or damage occurs in the course
                                                                      of travel or transportation between any
8.    Transfer Of Rights Of Recovery Against                          places included in Paragraph a. above; or
      Others To Us
                                                                 c.   All other parts of the world if the injury or
      If the insured has rights to recover all or part of             damage arises out of:
      any payment we have made under this

CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                    Page 13 of 17
                                                                                               Exhibit D
           Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 33 of 78 PageID #:70

          (1) Goods or products made or sold by                d.   An obligation, as required by ordinance, to
              you in the territory described in                     indemnify a municipality, except in
              Paragraph a. above;                                   connection with work for a municipality;
          (2) The activities of a person whose home            e.   An elevator maintenance agreement;
              is in the territory described in
              Paragraph a. above, but is away for a            f.   That part of any other contract or
              short time on your business; or                       agreement pertaining to your business
                                                                    (including an      indemnification of a
          (3) "Personal    and advertising injury"                  municipality in connection with work
              offenses that take place through the                  performed for a municipality) under which
              Internet or similar electronic means of               you assume the tort liability of another
              communication;                                        party to pay for "bodily injury" or "property
                                                                    damage" to a third person or organization.
          provided the insured's responsibility to pay              Tort liability means a liability that would be
          damages is determined in a "suit" on the                  imposed by law in the absence of any
          merits, in the territory described in                     contract or agreement.
          Paragraph a. above or in a settlement we
          agree to.                                                 Paragraph f. does not include that part of
                                                                    any contract or agreement:
5.   "Employee" includes a "leased worker".
     "Employee" does not include a "temporary                       (1) That indemnifies a railroad for "bodily
     worker".                                                              injury" or "property damage" arising
                                                                           out of construction or demolition
6.   "Executive officer" means a person holding any                        operations, within 50 feet of any
     of the officer positions created by your charter,                     railroad property and affecting any
     constitution, bylaws or any other similar                             railroad bridge or trestle, tracks, road-
     governing document.                                                   beds, tunnel, underpass or crossing;
7.   "Hostile fire" means one which becomes                         (2) That indemnifies an architect, engineer
     uncontrollable or breaks out from where it was                        or surveyor for injury or damage
     intended to be.                                                       arising out of:
8.   "Impaired property" means tangible property,                          (a) Preparing, approving, or failing to
     other than "your product" or "your work", that                            prepare or approve, maps, shop
     cannot be used or is less useful because:                                 drawings,      opinions,    reports,
     a.   It incorporates "your product" or "your                              surveys, field orders, change
          work" that is known or thought to be                                 orders      or     drawings    and
          defective,   deficient, inadequate   or                              specifications; or
          dangerous; or                                                    (b) Giving directions or instructions,
     b.   You have failed to fulfill the terms of a                            or failing to give them, if that is the
          contract or agreement;                                               primary cause of the injury or
                                                                               damage; or
     if such property can be restored to use by the
     repair, replacement, adjustment or removal of                  (3) Under which the insured, if an
     "your product" or "your work" or your fulfilling                      architect, engineer or surveyor,
     the terms of the contract or agreement.                               assumes liability for an injury or
                                                                           damage arising out of the insured's
9.   "Insured contract" means:                                             rendering or failure to render
                                                                           professional services, including those
     a.   A contract for a lease of premises.                              listed in (2) above and supervisory,
          However, that portion of the contract for a                      inspection, architectural or engineering
          lease of premises that indemnifies any                           activities.
          person or organization for damage by fire
          to premises while rented to you or              10. "Leased worker" means a person leased to you
          temporarily occupied      by you with                by a labor leasing firm under an agreement
          permission of the owner is not an "insured           between you and the labor leasing firm, to
          contract";                                           perform duties related to the conduct of your
                                                               business. "Leased worker" does not include a
     b.   A sidetrack agreement;                               "temporary worker".
     c.   Any easement or license agreement,              11. "Loading or unloading" means the handling of
          except in connection with construction or            property:
          demolition operations on or within 50 feet
          of a railroad;



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                       Page 14 of 17
                                                                                                        Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 34 of 78 PageID #:71

    a.   After it is moved from the place where it is                    (b) Road      maintenance, but not
         accepted for movement into or onto an                                 construction or resurfacing; or
         aircraft, watercraft or "auto";
                                                                         (c) Street cleaning;
    b.   While it is in or on an aircraft, watercraft or
         "auto"; or                                                  (2) Cherry pickers and similar devices
                                                                         mounted on automobile or truck
    c.   While it is being moved from an aircraft,                       chassis and used to raise or lower
         watercraft or "auto" to the place where it is                   workers; and
         finally delivered;
                                                                     (3) Air   compressors,       pumps      and
    but "loading or unloading" does not include the                      generators,      including     spraying,
    movement of property by means of a                                   welding, building cleaning, geophysical
    mechanical device, other than a hand truck,                          exploration, lighting and well servicing
    that is not attached to the aircraft, watercraft or                  equipment.
    "auto".
                                                                However, "mobile equipment" does not include
12. "Mobile equipment" means any of the following               any land vehicles that are subject to a
    types of land vehicles, including any attached              compulsory or financial responsibility law or
    machinery or equipment:                                     other motor vehicle insurance law where it is
                                                                licensed or principally garaged. Land vehicles
    a.   Bulldozers, farm machinery, forklifts and              subject to a compulsory or financial
         other vehicles designed for use principally            responsibility law or other motor vehicle
         off public roads;                                      insurance law are considered "autos".
    b.   Vehicles maintained for use solely on or          13. "Occurrence" means an accident, including
         next to premises you own or rent;                      continuous    or  repeated exposure to
    c.   Vehicles that travel on crawler treads;                substantially the same general harmful
                                                                conditions.
    d.   Vehicles, whether self-propelled or not,
         maintained primarily to provide mobility to       14. "Personal and advertising injury" means injury,
         permanently mounted:                                   including consequential "bodily injury", arising
                                                                out of one or more of the following offenses:
         (1) Power    cranes, shovels,         loaders,
             diggers or drills; or                              a.   False arrest, detention or imprisonment;

         (2) Road     construction or resurfacing               b.   Malicious prosecution;
             equipment such as graders, scrapers                c.   The wrongful eviction from, wrongful entry
             or rollers;                                             into, or invasion of the right of private
    e.   Vehicles not described in Paragraph a., b.,                 occupancy of a room, dwelling or premises
         c. or d. above that are not self-propelled                  that a person occupies, committed by or on
         and are maintained primarily to provide                     behalf of its owner, landlord or lessor;
         mobility   to     permanently     attached             d.   Oral or written publication, in any manner,
         equipment of the following types:                           of material that slanders or libels a person
         (1) Air   compressors,       pumps      and                 or organization or disparages a person's or
             generators,      including     spraying,                organization's goods, products or services;
             welding, building cleaning, geophysical            e.   Oral or written publication, in any manner,
             exploration, lighting and well servicing                of material that violates a person's right of
             equipment; or                                           privacy;
         (2) Cherry pickers and similar devices                 f.   The use of another's advertising idea in
             used to raise or lower workers;                         your "advertisement"; or
    f.   Vehicles not described in Paragraph a., b.,            g.   Infringing upon another's copyright, trade
         c. or d. above maintained primarily for                     dress or slogan in your "advertisement".
         purposes other than the transportation of
         persons or cargo.                                 15. "Pollutants" mean any solid, liquid, gaseous or
                                                                thermal irritant or contaminant, including
         However, self-propelled vehicles with the              smoke, vapor, soot, fumes, acids, alkalis,
         following types of permanently attached                chemicals and waste. Waste includes materials
         equipment are not "mobile equipment" but               to be recycled, reconditioned or reclaimed.
         will be considered "autos":
                                                           16. "Products-completed operations hazard":
         (1) Equipment designed primarily for:
                                                                a.   Includes all "bodily injury" and "property
             (a) Snow removal;                                       damage" occurring away from premises

CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                    Page 15 of 17
                                                                                              Exhibit D
          Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 35 of 78 PageID #:72

         you own or rent and arising out of "your              For the purposes of this insurance, electronic
         product" or "your work" except:                       data is not tangible property.
         (1) Products that are still in your physical          As used in this definition, electronic data means
             possession; or                                    information, facts or programs stored as or on,
                                                               created or used on, or transmitted to or from
         (2) Work that has not yet been completed              computer software, including systems and
             or abandoned. However, "your work"                applications software, hard or floppy disks, CD-
             will be deemed completed at the                   ROMs, tapes, drives, cells, data processing
             earliest of the following times:                  devices or any other media which are used with
             (a) When all of the work called for in            electronically controlled equipment.
                  your    contract      has      been     18. "Suit" means a civil proceeding in which
                  completed.                                   damages because of "bodily injury", "property
             (b) When all of the work to be done at            damage" or "personal and advertising injury" to
                  the job site has been completed if           which this insurance applies are alleged. "Suit"
                  your contract calls for work at              includes:
                  more than one job site.                      a.   An arbitration proceeding in which such
             (c) When that part of the work done                    damages are claimed and to which the
                 at a job site has been put to its                  insured must submit or does submit with
                 intended use by any person or                      our consent; or
                 organization other than another               b.   Any other alternative dispute resolution
                 contractor    or   subcontractor                   proceeding in which such damages are
                 working on the same project.                       claimed and to which the insured submits
             Work that may need service,                            with our consent.
             maintenance, correction, repair or           19. "Temporary worker" means a person who is
             replacement, but which is otherwise               furnished to you to substitute for a permanent
             complete,   will  be   treated   as               "employee" on leave or to meet seasonal or
             completed.                                        short-term workload conditions.
    b.   Does not include "bodily injury" or "property    20. "Volunteer worker" means a person who is not
         damage" arising out of:                              your "employee", and who donates his or her
         (1) The transportation of property, unless           work and acts at the direction of and within the
             the injury or damage arises out of a             scope of duties determined by you, and is not
             condition in or on a vehicle not owned           paid a fee, salary or other compensation by you
             or operated by you, and that condition           or anyone else for their work performed for you.
             was created by the "loading or               21. "Your product":
             unloading" of that vehicle by any
             insured;                                          a.   Means:
         (2) The existence of tools, uninstalled                    (1) Any goods or products, other than real
             equipment or abandoned or unused                           property, manufactured, sold, handled,
             materials; or                                              distributed or disposed of by:
         (3) Products or operations for which the                       (a) You;
             classification, listed in the Declarations
             or in a policy Schedule, states that                       (b) Others trading under your name;
             products-completed operations are                               or
             subject to the General Aggregate                           (c) A person or organization whose
             Limit.                                                          business or assets you have
17. "Property damage" means:                                                 acquired; and

    a.   Physical injury to tangible property,                      (2) Containers   (other than vehicles),
         including all resulting loss of use of that                    materials,   parts  or   equipment
         property. All such loss of use shall be                        furnished in connection with such
         deemed to occur at the time of the physical                    goods or products.
         injury that caused it; or                             b.   Includes:
    b.   Loss of use of tangible property that is not               (1) Warranties or representations made at
         physically injured. All such loss of use shall                 any time with respect to the fitness,
         be deemed to occur at the time of the                          quality, durability, performance or use
         "occurrence" that caused it.                                   of "your product"; and


CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                   Page 16 of 17
                                                                                                   Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 36 of 78 PageID #:73

         (2) The providing of or failure to provide                 (2) Materials,    parts   or    equipment
             warnings or instructions.                                  furnished in connection with such work
                                                                        or operations.
    c.   Does not include vending machines or
         other property rented to or located for the           b.   Includes:
         use of others but not sold.
                                                                    (1) Warranties or representations made at
22. "Your work":                                                        any time with respect to the fitness,
                                                                        quality, durability, performance or use
    a.   Means:                                                         of "your work"; and
         (1) Work or operations performed by you                    (2) The providing of or failure to provide
             or on your behalf; and                                     warnings or instructions.




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                   Page 17 of 17
                                                                                           Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 37 of 78 PageID #:74
                                                                 COMMERCIAL GENERAL LIABILITY
                                                                            CSGA 401 TOC 02 13


         CHANGES TO COMMERCIAL GENERAL LIABILITY
                     COVERAGE FORM
                   TABLE OF CONTENTS
                                                                                Page No.
EXCLUSION - ADDITIONAL INSURED PRIOR KNOWLEDGE_____________________________________1
EXCLUSION - ASBESTOS _________________________________________________________________2
EXCLUSION - CROSS SUITS_______________________________________________________________2
EXCLUSION - PRIOR INJURY OR DAMAGE___________________________________________________2
EXCLUSION - LEAD ______________________________________________________________________3
EXCLUSION OF NEWLY ACQUIRED ORGANIZATIONS AS INSUREDS ____________________________3
EXCLUSION - PUNITIVE OR EXEMPLARY DAMAGES __________________________________________3




                            Includes copyrighted material of Insurance
CSGA 401 TOC 02 13           Services Office, Inc., with its permission.            Page 1 of 1
                                                                              Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 38 of 78 PageID #:75
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                         CSGA 401 02 13

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            CHANGES TO COMMERCIAL GENERAL LIABILITY
                        COVERAGE FORM
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                 EXCLUSION - ADDITIONAL INSURED PRIOR KNOWLEDGE

A. The following exclusion is added to Paragraph              B. The following exclusion is added to Paragraph
   2., Exclusions of Section I - Coverage A -                    2., Exclusions of Section I - Coverage B -
   Bodily Injury and Property Damage Liabil-                     Personal and Advertising Injury Liability:
   ity:
                                                                   This insurance does not apply to an additional
    This insurance does not apply to an additional                 insured added by attachment of an endorse-
    insured added by attachment of an endorse-                     ment to this Coverage Part that is seeking
    ment to this Coverage Part that is seeking cov-                coverage for a claim or "suit," if that additional
    erage for a claim or "suit," if that additional in-            insured knew, per the following paragraph, that
    sured knew, per the following paragraph, that                  a "personal and advertising injury" offense had
    "bodily injury" or "property damage" had oc-                   been committed or had begun to be commit-
    curred or had begun to occur, in whole or in                   ted, in whole or in part, prior to the policy pe-
    part, prior to the policy period in which such                 riod in which such "personal and advertising
    "bodily injury" or "property damage" occurs or                 injury" was committed or began to be commit-
    begins to occur.                                               ted.
    An additional insured added by attachment of                   An additional insured added by attachment of
    an endorsement to this Coverage Part will be                   an endorsement to this Coverage Part will be
    deemed to have known that "bodily injury" or                   deemed to have known that a "personal and
    "property damage" has occurred or has begun                    advertising injury" offense has been committed
    to occur at the earliest time when that addi-                  or has begun to be committed at the earliest
    tional insured, or any one of its owners, mem-                 time when that additional insured, or any one
    bers, partners, managers, executive officers,                  of its owners, members, partners, managers,
    "employees" assigned to manage that addi-                      executive officers, "employees" assigned to
    tional insured’s insurance program, or "em-                    manage that additional insured’s insurance
    ployees" assigned to give or receive notice of                 program, or "employees" assigned to give or
    an "occurrence," claim or "suit":                              receive notice of an offense, claim or "suit":
    1.   Reports all, or any part, of the "bodily in-              1.   Reports all, or any part, of the "personal
         jury" or "property damage" to us or any                        and advertising injury" to us or any other
         other insurer;                                                 insurer;
    2.   Receives a written or verbal demand or                    2.   Receives a written or verbal demand or
         claim for damages because of the "bodily                       claim for damages because of the "per-
         injury," or "property damage";                                 sonal and advertising injury";
    3.   First observes or reasonably should have                  3.   First observes or reasonably should have
         first observed, the "bodily injury" or "prop-                  first observed, the "personal and advertis-
         erty damage; or                                                ing injury"; or
    4.   Becomes aware, or reasonably should                       4.   Becomes aware, or reasonably should
         have become aware, by any means other                          have become aware, by any means other
         than as described in 3. above, that "bodily                    than as described in 3. above, that a "per-
         injury" or "property damage" had occurred                      sonal and advertising injury" offense had
         or had begun to occur.                                         been committed or had begun to be
                                                                        committed.



                                      Includes copyrighted material of Insurance
CSGA 401 02 13                         Services Office, Inc., with its permission.                     Page 1 of 3
                                                                                               Exhibit D
          Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 39 of 78 PageID #:76


                                        EXCLUSION - ASBESTOS

A. The following exclusion is added to Paragraph                           toring, cleaning up, removing, con-
   2. Exclusions of Section I - Coverage A -                               taining, treating, detoxifying, neutral-
   Bodily Injury and Property Damage Liability                             izing, remediating or disposing of, or
   and Paragraph 2. Exclusions of Section I -                              in any way responding to, or assess-
   Coverage B - Personal and Advertising In-                               ing the effects of, "asbestos," by any
   jury Liability:                                                         insured or by any other person or en-
                                                                           tity.
    2.   Exclusions
                                                             B. The following definition is added to the Defini-
         This insurance does not apply to:                      tions Section:
         a.   "Bodily injury," "property damage" or               "Asbestos" means any type or form of asbes-
              "personal and advertising injury" aris-             tos, including but not limited to, asbestos, as-
              ing out of, attributable to, or any way             bestos products, asbestos fibers, asbestos
              related to "asbestos" in any form or                contained in any product or material, or a mix-
              transmitted in any manner.                          ture or combination of asbestos and other dust
         b.   Any loss, cost or expenses arising                  or particles.
              out of the abating, testing for, moni-


                                      EXCLUSION - CROSS SUITS

A. The following exclusion is added to Paragraph                  This insurance does not apply to:
   2. Exclusions of Section I - Coverage A -
   Bodily Injury and Property Damage Liability                    Cross Suits
   and Paragraph 2. Exclusions of Section I -                     a.   "Bodily injury," "property damage" or "per-
   Coverage B - Personal and Advertising Li-                           sonal and advertising injury" arising out of
   ability:                                                            any claim for damages by a Named In-
    2.   Exclusions                                                    sured against another Named Insured.


                            EXCLUSION - PRIOR INJURY OR DAMAGE

A. The following exclusion is added to Paragraph             B. The following exclusion is added to Paragraph
   2., Exclusions of Section I - Coverage A -                   2., Exclusions of Section I - Coverage B -
   Bodily Injury and Property Damage:                           Personal and Advertising Injury:
    This insurance does not apply to any "bodily                  This insurance does not apply to "personal
    injury" or "property damage" that:                            and advertising injury" that:
    1.   first occurred prior to the Effective date of            1.   was first committed prior to the Effective
         this Coverage Part;                                           date of this Coverage Part;
    2.   is alleged to be in the process of occur-                2.   is alleged to be in the process of being
         ring as of the Effective date of this Cover-                  committed as of the Effective date of this
         age Part; or                                                  Coverage Part;
    3.   is in the process of settlement, adjustment              3.   is in the process of settlement, adjustment
         or "suit".                                                    or "suit".
    This exclusion applies to all continuing injury               This exclusion applies to all continuing injury
    or damage:                                                    or damage:
    1.   arising from the same or similar cause,                  1.   arising from the same or similar cause,
         including continuous or repeated expo-                        including continuous or repeated expo-
         sure to substantially the same general                        sure to substantially the same general
         harmful conditions; or                                        harmful conditions; or
    2.   at the same or adjacent location; or                     2.   at the same or adjacent location; or
    3.   from the same or similar work; or                        3.   from the same or similar work; or
    4.   from the same product or service.                        4.   from the same product or service.

                                     Includes copyrighted material of Insurance
CSGA 401 02 13                        Services Office, Inc., with its permission.                     Page 2 of 3
                                                                                                      Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 40 of 78 PageID #:77



                                             EXCLUSION - LEAD

A. The following exclusion is added to Paragraph                          inhalation of, or ingestion of, absorp-
   2., Exclusions of Section I - Coverage A -                             tion of, exposure to or presence of
   Bodily Injury and Property Damage Liability                            lead in any form.
   and Paragraph 2., Exclusions of Section I -
   Coverage B - Personal and Advertising In-                         b.   Any loss, cost or expense arising, in
   jury Liability:                                                        whole or in part, out of the abating,
                                                                          testing for, monitoring, cleaning up,
    2.   Exclusions                                                       removing, containing, treating, detoxi-
                                                                          fying, neutralizing, remediating or
         This insurance does not apply to:                                disposing of, or in any way respond-
         a.   "Bodily injury," "property damage" or                       ing to or assessing the effects of lead
              "personal and advertising injury" aris-                     in any form, by any insured or by any
              ing in whole or in part, out of the ac-                     other person or entity.
              tual alleged, threatened or suspected


                   EXCLUSION OF NEWLY ACQUIRED ORGANIZATIONS AS INSUREDS

Paragraph 3. of Section II - Who Is An Insured
does not apply and is deleted in its entirety.


                      EXCLUSION - PUNITIVE OR EXEMPLARY DAMAGES

A. The following exclusion is added to Paragraph                 any insured for a claim covered by this Cover-
   2., Exclusions of Section I - Coverage A -                    age Part, seeking both compensatory and pu-
   Bodily Injury and Property Damage Liability                   nitive or exemplary damages, we will provide a
   and Paragraph 2., Exclusions of Section I -                   defense to such action. However, we will not
   Coverage B - Personal and Advertising In-                     have an obligation to pay for any costs, inter-
   jury Liability:                                               est, or damages, attributable to punitive or ex-
                                                                 emplary damages. If state law provides for
    2.   Exclusions                                              statutory multiple damage awards, we will pay
    This insurance does not apply to:                            only the amount of the award before the multi-
                                                                 plier is added.
    Any claim of indemnification for punitive or ex-
    emplary damages. If a suit is brought against




                                    Includes copyrighted material of Insurance
CSGA 401 02 13                       Services Office, Inc., with its permission.                   Page 3 of 3
                                                                                            Exhibit D
   Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 41 of 78 PageID #:78
                                                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                                                  CSGA 402 TOC 05 16


       CONTRACTORS - CHANGES TO COMMERCIAL GENERAL
                 LIABILITY COVERAGE PART
                    TABLE OF CONTENTS
                                                                                                                                                Page No.
EXCLUSION - BREACH OF CONTRACT............................................................................................................1
EXCLUSION - BODILY INJURY TO CONTRACTORS' OR SUBCONTRACTORS' EMPLOYEES ...................1
EXCLUSION - EMPLOYER'S LIABILITY.............................................................................................................2
EXCLUSION - CONSTRUCTION MANAGEMENT ERRORS AND OMISSIONS AND CONTRACTORS
 PROFESSIONAL ................................................................................................................................................2
EXCLUSION - SUBSIDENCE OF LAND..............................................................................................................3
EXCLUSION - OPERATIONS COVERED BY A CONSOLIDATED (WRAP-UP) INSURANCE PROGRAM.....3




                                                   Includes copyrighted material of Insurance
CSGA 402 TOC 05 16                                  Services Office, Inc., with its permission.
                                                                                                                                 Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 42 of 78 PageID #:79
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                           CSGA 402 05 16

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     CONTRACTORS - CHANGES TO COMMERCIAL GENERAL
               LIABILITY COVERAGE PART
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                 EXCLUSION - BREACH OF CONTRACT

A. The following exclusion is added to Paragraph                    This insurance does not apply to any claim for
   2., Exclusions of Section I - Coverage A -                       "bodily injury" or "property damage" arising di-
   Bodily Injury And Property Damage Liabil-                        rectly or indirectly from breach of express or
   ity:                                                             implied contract, including breach of an im-
                                                                    plied in law or implied in fact contract. This
                                                                    exclusion does not apply to liability for damag-
                                                                    es that an insured would have in the absence
                                                                    of the contract.



                     EXCLUSION - BODILY INJURY TO CONTRACTORS' OR
                             SUBCONTRACTORS' EMPLOYEES

A. The following exclusion is added to Paragraph                        b.   The spouse, child, parent, brother or
   2. Exclusions of Section I - Coverage A -                                 sister of that "employee" as a conse-
   Bodily Injury And Property Damage Liabil-                                 quence of Paragraph a. above.
   ity:
                                                                             This exclusion applies:
    2.   Exclusions
                                                                             (1) Whether an insured may be lia-
         This insurance does not apply to:                                        ble as an employer or in any
                                                                                  other capacity; and
         "Bodily injury" to:
                                                                             (2) To any obligation to share dam-
         a.   Any "employee" of any:                                              ages with or repay someone else
              (1) "Contractor"; or                                                who must pay damages because
                                                                                  of the injury, including any obli-
              (2) "Subcontractor"; and                                            gation to pay damages by rea-
                                                                                  son of the assumption of liability
                   (a) Arising out of and in the                                  in an "insured contract" or
                        course of                                                 agreement.
                        1)     Employment; or                  B. The following definitions are added and apply
                        2)     Performing duties relat-             with respect to this endorsement:
                               ed to the conduct of an              "Contractor" and/or "Subcontractor" means a
                               insured's business or                person, company or organization who agrees
                               the business of a "con-              in any oral or written contract or agreement
                               tractor" or "subcontrac-             with any person or organization to undertake
                               tor".                                to perform work; to perform a service; or to
                                                                    complete a job.



                                       Includes copyrighted material of Insurance
CSGA 402 05 16                          Services Office, Inc., with its permission.                     Page 1 of 3
                                                                                               Exhibit D
          Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 43 of 78 PageID #:80
    "Employee" under this endorsement means                       "Casual worker" means a person, other than a
    any person who is hired for a wage, salary, fee               person furnished to you by a labor union, which
    or payment to perform work. "Employee" in-                    acts at the direction of and within the scope of
    cludes any leased worker or temporary work-                   duties determined by any insured, and for whom
    er, loaned worker, "volunteer worker", 1099                   any insured, or a labor leasing firm acting on
    worker, "casual worker" or day laborer.                       behalf of any insured, does not withhold federal
                                                                  income taxes or pay federal unemployment tax.



                               EXCLUSION - EMPLOYER'S LIABILITY

A. Exclusion e. of Paragraph 2. Exclusions of                     because of the injury, including any obligation to
   Section I - Coverages, Coverage A. Bodily                      pay damages by reason of assumption of liabil-
   Injury And Property Damage Liability is de-                    ity in an "insured contract" or agreement.
    leted and replaced by the following:
                                                             B. The following definitions are added and apply
    "Bodily injury" to:                                           with respect to this endorsement:
    1.   An "employee" of the insured arising out                 "Employee" under this endorsement means any
         of and in the course of:                                 person who is hired for a wage, salary, fee or
                                                                  payment to perform work. "Employee" includes
         a.   Employment by the insured; or                       any leased worker or temporary worker, loaned
         b.   Performing duties related to the con-               worker, "volunteer worker", 1099 worker, "casu-
              duct of the insured's business; or                  al worker" or day laborer.

    2.   The spouse, child, parent, brother or sis-               "Casual worker" means a person, other than a
         ter of that "employee" as a consequence                  person furnished to you by a labor union, which
         of Paragraph 1. above.                                   acts at the direction of and within the scope of
                                                                  duties determined by any insured, and for whom
    This exclusion applies whether the insured may                any insured, or a labor leasing firm acting on
    be liable as an employer or in any other capacity             behalf of any insured, does not withhold federal
    and to any obligation to share damages with or                income taxes or pay federal unemployment tax.
    repay someone else who must pay damages



   EXCLUSION - CONSTRUCTION MANAGEMENT ERRORS AND OMISSIONS AND
                     CONTRACTORS PROFESSIONAL

A. The following exclusion is added to Paragraph                            by you or on your behalf on a project
   2. Exclusions of Section I - Coverages,                                  on which you do not serve as con-
   Coverage A. Bodily Injury And Property                                   struction manager, but only with re-
   Damage Liability and Paragraph 2. Exclu-                                 spect to either or both of the following
   sions of Section I - Coverages, Coverage B.                              operations:
   Personal And Advertising Injury Liability:
                                                                            (1) Providing engineering, architec-
    2.   Exclusions                                                             tural or surveying services to
                                                                                others; and
         This insurance does not apply to:
                                                                            (2) Providing, or hiring independent
         "Bodily injury", "property damage" or "per-                            professionals to provide engi-
         sonal and advertising injury" arising out of:                          neering, architectural or survey-
         a.   Construction management services                                  ing services in connection with
              on a project on which you serve as                                construction work you perform.
              construction manager. However, this                 The following definitions are added and apply
              exclusion does not apply to "bodily in-             with respect to this endorsement:
              jury" or "property damage" due to
              construction or demolition work done                1.   Construction management services in-
              by you, your "employees" or your                         clude:
              subcontractors.
                                                                       a.   Preparing, approving or failing to pre-
         b.   The rendering of or failure to render                         pare or approve, maps, shop draw-
              any contractor professional services                          ings, opinions, reports, surveys, field

                                     Includes copyrighted material of Insurance
CSGA 402 05 16                        Services Office, Inc., with its permission.                     Page 2 of 3
                                                                                                       Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 44 of 78 PageID #:81
              orders, change orders or drawings                            field orders, change orders or draw-
              and specifications by any architect,                         ings and specifications; and
              engineer or surveyor; and
                                                            b.   Supervisory, consulting or inspection activities
         b.   Inspection, supervision, consulting,               performed as part of any related architectural or
              quality control, architectural or engi-            engineering activities.
              neering activities done by or for you.
                                                                 However, contractor professional services do
    2.   Contractor professional services include:               not include services within construction means,
                                                                 methods, techniques, sequences and proce-
         a.   Preparing, approving, or failing to                dures employed by you in connection with con-
              prepare or approve, maps, shop                     struction work you perform.
              drawings, opinions, reports, surveys,



                               EXCLUSION - SUBSIDENCE OF LAND

A. The following exclusion is added to Paragraph                 a.   "Bodily injury", "property damage", or
   2., Exclusions of Section I - Coverage A -                         "personal and advertising injury" caused
   Bodily Injury And Property Damage Liabil-                          by, resulting from, attributable to or con-
   ity and Paragraph 2., Exclusions of Section I                      tributed to, or aggravated by the subsid-
   - Coverage B - Personal And Advertising In-                        ence of land as a result of landslide, mud-
   jury Liability:                                                    flow, earth sinking or shifting, resulting
                                                                      from operations or completed operations
    2.   Exclusions                                                   of any insured or any subcontractor of any
         This insurance does not apply to:                            insured.



         EXCLUSION - OPERATIONS COVERED BY A CONSOLIDATED (WRAP-UP)
                             INSURANCE PROGRAM

A. The following exclusion is added to Paragraph                      a.   Provides coverage identical to that
   2., Exclusions of Section I - Coverage A -                              provided by this coverage part;
   Bodily Injury And Property Damage Liabil-
   ity:                                                               b.   Has limits adequate to cover all
                                                                           claims; or
    2.   Exclusions
                                                                      c.   Remains in effect.
         This insurance does not apply to:
                                                                      d.   This exclusion does not apply if the
         "Bodily injury" or "property damage" aris-                        consolidated (wrap-up) insurance
         ing out of either your ongoing operations                         program covering your operations
         or operations included within the "prod-                          described in the Schedule has been
         ucts-completed operations hazard" at any                          cancelled, nonrenewed or otherwise
         location for which a consolidated (wrap-                          no longer applies for reasons other
         up) insurance program has been provided                           than the exhaustion of all available
         by the prime contractor / project manager                         limits, whether such limits are availa-
         or owner of the construction project in                           ble on a primary, excess or on any
         which you are involved.                                           other basis. You must advise us of
                                                                           such cancellation, nonrenewal or
         This exclusion applies whether or not the                         termination as soon as practicable.
         consolidated (wrap-up) insurance pro-
         gram:




                                    Includes copyrighted material of Insurance
CSGA 402 05 16                       Services Office, Inc., with its permission.                    Page 3 of 3
                                                                                            Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 45 of 78 PageID #:82
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                     CSGA 4014 IL 09 11

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY

The term "spouse" is replaced by the following:
Spouse or party to a civil union recognized under
Illinois law.




                                      Includes copyrighted material of ISO
CSGA 4014 IL 09 11                     Properties, inc., with its permission.                Page 1 of 1 ¨
                                                                                       Exhibit D
        Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 46 of 78 PageID #:83


POLICY NUMBER: CSU0096894                                                  COMMERCIAL GENERAL LIABILITY
                                                                                          CG 03 00 01 96

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                    SCHEDULE
    Coverage                                                            Amount and Basis of Deductible
                                                                       PER CLAIM or PER OCCURRENCE
    Bodily Injury Liability                                            $                   $
              OR
    Property Damage Liability                                          $                   $
              OR
    Bodily Injury Liability and/or                                     $                   $ 10,000
    Property Damage Liability Combined

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)
APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
limitation is entered, the deductibles apply to damages for all "bodily injury" and "property damage", however
caused):
Defense costs and expenses are subject to the deductible. For the purposes of this
endorsement, defense costs and claims expenses are included as damages and any
payment applies only to amounts in excess of the deductible amount stated.


A. Our obligation under the Bodily Injury Liability and           b. Under Property Damage Liability Coverage,
   Property Damage Liability Coverages to pay dam-                    to all damages sustained by any one per-
   ages on your behalf applies only to the amount of                  son because of "property damage"; or
   damages in excess of any deductible amounts
                                                                  c. Under Bodily Injury Liability and/or Property
   stated in the Schedule above as applicable to                      Damage Liability Coverage Combined, to
   such coverages.                                                    all damages sustained by any one person
B. You may select a deductible amount on either a                     because of:
   per claim or a per "occurrence" basis. Your se-
                                                                     (1) "Bodily injury";
   lected deductible applies to the coverage option
   and to the basis of the deductible indicated by the               (2) "Property damage"; or
   placement of the deductible amount in the Sched-                  (3) "Bodily injury" and "property damage"
   ule above. The deductible amount stated in the                          combined
   Schedule above applies as follows:
                                                                  as the result of any one "occurrence".
   1. PER CLAIM BASIS. If the deductible amount                   If damages are claimed for care, loss of serv-
      indicated in the Schedule above is on a per
                                                                  ices or death resulting at any time from "bodily
      claim basis, that deductible applies as follows:
                                                                  injury", a separate deductible amount will be
       a. Under Bodily Injury Liability Coverage, to all          applied to each person making a claim for such
          damages sustained by any one person be-                 damages.
          cause of "bodily injury";
                                                                  With respect to "property damage", person in-
                                                                  cludes an organization.




CG 03 00 01 96                   Copyright, Insurance Services Office, Inc., 1994              Exhibit
                                                                                                  Page D
                                                                                                       1 of 2        o
       Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 47 of 78 PageID #:84


   2. PER OCCURRENCE BASIS. If the deductible              C. The terms of this insurance, including those with
      amount indicated in the Schedule above is on            respect to:
      a "per occurrence" basis, that deductible
                                                              1. Our right and duty to defend the insured
      amount applies as follows:                                 against any "suits" seeking those damages;
      a. Under Bodily Injury Liability Coverage, to all          and
         damages because of "bodily injury";
                                                              2. Your duties in the event of an "occurrence",
      b. Under Property Damage Liability Coverage,               claim, or "suit"
         to all damages because of "property dam-             apply irrespective of the application of the deducti-
         age"; or                                             ble amount.
      c. Under Bodily Injury Liability and/or Property     D. We may pay any part or all of the deductible
         Damage Liability Coverage Combined, to               amount to effect settlement of any claim or "suit"
         all damages because of:                              and, upon notification of the action taken, you shall
        (1) "Bodily injury";                                  promptly reimburse us for such part of the de-
                                                              ductible amount as has been paid by us.
        (2) "Property damage"; or
        (3) "Bodily injury" and "property damage"
              combined
      as the result of any one "occurrence", regard-
      less of the number of persons or organizations
      who sustain damages because of that "occur-
      rence".




Page 2 of 2                     Copyright, Insurance Services Office, Inc., 1994                Exhibit
                                                                                                 CG 03 00 D
                                                                                                          01 96       o
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 48 of 78 PageID #:85
                                                                                                 IL 01 62 09 08


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      ILLINOIS CHANGES - DEFENSE COSTS
This endorsement modifies insurance provided under the following:

     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
     COMMERCIAL PROPERTY COVERAGE PART - LEGAL LIABILITY COVERAGE FORM
     COMMERCIAL PROPERTY COVERAGE PART - MORTGAGEHOLDERS ERRORS AND OMISSIONS
      COVERAGE FORM
     EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
     FARM COVERAGE PART
     FARM UMBRELLA LIABILITY POLICY
     LIQUOR LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
     PRODUCT WITHDRAWAL COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART
     UNDERGROUND STORAGE TANK COVERAGE PART

A.   The provisions of Paragraph B. are added to                 3.   Section A. Coverage under the Legal Li-
     all Insuring Agreements that set forth a duty to                 ability Coverage Form; and
     defend under:
                                                                 4.   Coverage C - Mortgageholder's Liability
     1.   Section I of the Commercial General Li-                     under the Mortgageholders Errors and
          ability; Commercial Liability Umbrella,                     Omissions Coverage Form.
          Employment-Related Practices Liability,
          Farm, Liquor Liability, Owners and Con-           B.   If we initially defend an insured ("insured") or
          tractors Protective Liability, Pollution Li-           pay for an insured's ("insured's") defense but
          ability, Products/Completed Operations                 later determine that the claim(s) is (are) not
          Liability, Product Withdrawal, Medical                 covered under this insurance, we will have the
          Professional Liability, Railroad Protective            right to reimbursement for the defense costs
          Liability, Underground Storage Tank                    we have incurred.
          Coverage Parts and the Farm Umbrella                   The right to reimbursement for the defense
          Liability Policy;                                      costs under this provision will only apply to
     2.   Section II - Liability Coverage in Para-               defense costs we have incurred after we no-
          graph A. Coverage under the Business                   tify you in writing that there may not be cover-
          Auto, Garage, Motor Carrier and Truckers               age, and that we are reserving our rights to
          Coverage Forms;                                        terminate the defense and seek reimburse-
                                                                 ment for defense costs.




IL 01 62 09 08                              © ISO Properties, Inc., 2007                           Page 1 of 1
                                                                                            Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 49 of 78 PageID #:86
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 24 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:


      COMMERCIAL GENERAL LIABILITY COVERAGE PART
      PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The        definition   of   "insured   contract"   in   the            by law. Tort liability means a liability that
Definitions section is replaced by the following:                       would be imposed by law in the absence of
                                                                        any contract or agreement.
"Insured contract" means:
                                                                        Paragraph f. does not include that part of
      a.     A contract for a lease of premises.                        any contract or agreement:
             However, that portion of the contract for a
             lease of premises that indemnifies any                     (1) That indemnifies a railroad for "bodily
             person or organization for damage by fire                       injury" or "property damage" arising
             to premises while rented to you or                              out of construction or demolition
             temporarily occupied      by you with                           operations, within 50 feet of any
             permission of the owner is not an "insured                      railroad property and affecting any
             contract";                                                      railroad bridge or trestle, tracks, road-
                                                                             beds, tunnel, underpass or crossing;
      b.     A sidetrack agreement;
                                                                        (2) That indemnifies an architect, engineer
      c.     Any easement or license agreement,                              or surveyor for injury or damage
             except in connection with construction or                       arising out of:
             demolition operations on or within 50 feet
             of a railroad;                                                  (a) Preparing, approving, or failing to
                                                                                 prepare or approve, maps, shop
      d.     An obligation, as required by ordinance, to                         drawings,      opinions,    reports,
             indemnify a municipality, except in                                 surveys, field orders, change
             connection with work for a municipality;                            orders      or     drawings     and
      e.     An elevator maintenance agreement;                                  specifications; or

      f.     That part of any other contract or                              (b) Giving directions or instructions,
             agreement pertaining to your business                               or failing to give them, if that is the
             (including an      indemnification of a                             primary cause of the injury or
             municipality in connection with work                                damage; or
             performed for a municipality) under which                  (3) Under which the insured, if an
             you assume the tort liability of another                        architect, engineer or surveyor,
             party to pay for "bodily injury" or "property                   assumes liability for an injury or
             damage" to a third person or organization,                      damage arising out of the insured's
             provided the "bodily injury" or "property                       rendering or failure to render
             damage" is caused, in whole or in part, by                      professional services, including those
             you or by those acting on your behalf.                          listed in (2) above and supervisory,
             However, such part of a contract or                             inspection, architectural or engineering
             agreement shall only be considered an                           activities.
             "insured contract" to the extent your
             assumption of the tort liability is permitted




CG 24 26 04 13                             © Insurance Services Office, Inc., 2012                       Page 1 of 1
                                                                                                 Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 50 of 78 PageID #:87
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 50 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              AMENDMENT OF LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:


      COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following replaces Exclusion c. under                                  (a) The       supervision,      hiring,
Paragraph 2. Exclusions of Section I - Coverage                                employment,        training      or
A - Bodily Injury And Property Damage Liability:                               monitoring of others by that
                                                                               insured; or
2.    Exclusions
                                                                           (b) Providing or failing to provide
      This insurance does not apply to:                                        transportation with respect to any
      c.   Liquor Liability                                                    person that may be under the
                                                                               influence of alcohol;
           "Bodily injury" or "property damage" for
           which any insured may be held liable by                    if the "occurrence" which caused the
           reason of:                                                 "bodily injury" or "property damage",
                                                                      involved that which is described in
           (1) Causing     or contributing to the                     Paragraph (1), (2) or (3) above.
               intoxication of any person, including
               causing or contributing to the                         This exclusion applies only if you:
               intoxication of any person because                     (1) Manufacture,     sell      or      distribute
               alcoholic beverages were permitted to                       alcoholic beverages;
               be brought on your premises, for
               consumption on your premises;                          (2) Serve or furnish alcoholic beverages
                                                                           for a charge whether or not such
           (2) The furnishing of alcoholic beverages                       activity:
               to a person under the legal drinking
               age or under the influence of alcohol;                      (a) Requires a license;
               or
                                                                           (b) Is for the purpose of financial gain
           (3) Any statute, ordinance or regulation                            or livelihood;
               relating to the sale, gift, distribution or
               use of alcoholic beverages.                            (3) Serve or furnish alcoholic beverages
                                                                           without a charge, if a license is
           This exclusion applies even if the claims                       required for such activity; or
           against any insured allege negligence or
           other wrongdoing in:                                       (4) Permit any person to bring any
                                                                           alcoholic beverages on your premises,
                                                                           for consumption on your premises.




CG 21 50 04 13                           © Insurance Services Office, Inc., 2012                          Page 1 of 1
                                                                                                Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 51 of 78 PageID #:88
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                       CSGA 349 06 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ROOF LIMITATION ENDORSEMENT
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
A. The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury
   And Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal
   And Advertising Injury Liability:
    This insurance does not apply to any loss, claim or damage caused by or arising out of:
    1.   The removal of any roof or sections thereof, or removal of any protective coverings of a roof, leaving
         the shell or any other section of the structure exposed. This exclusion does not apply if the insured or
         anyone working on behalf of the insured:
         a.   Covers the exposed roof or structure with an adequate water proof material or cover; and
         b.   Securely attaches or fastens the waterproof material or cover to the structure to prevent damage.
    2.   Any hot tar or heat application work. This exclusion does not apply if the insured or anyone working
         on behalf of the insured:
         a.   Maintains a 15 pound or larger fully functional and charged extinguisher at the job site; and
         b.   Maintains personnel at the job site for 60 minutes or longer after the hot tar or heat application
              process is completed and all equipment has been shut down; and
         c.   Personally inspects the area of the hot tar or heat application work that was performed and
              completes a written report with the date of the work, the time the work was completed and the
              time the insured or anyone working on their behalf left the job site.
THIS LIMITATION APPLIES WHETHER THE WORK WAS COMPLETED BY THE INSURED OR BY AN
INDEPENDENT CONTRACTOR OR SUBCONTRACTOR WORKING ON BEHALF OF THE INSURED.




                                       Includes copyrighted material of ISO
CSGA 349 06 08                          Properties, Inc., with its permission.                      Page 1 of 1
                                                                                            Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 52 of 78 PageID #:89
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                          CSGA 416 04 08


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          INDEPENDENT CONTRACTORS LIMITATIONS OF COVERAGE

This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A.   Section IV - Commercial General Liability                           gent or intentional acts, errors or omis-
     Conditions is amended to include the follow-                        sions of any independent contractor and
     ing language:                                                       subcontractor.
     As a condition to and for coverage to be pro-                  3.   Verify in the contract that your independ-
     vided by this policy, you must do all of the fol-                   ent contractors and subcontractors have
     lowing:                                                             named you as an additional insured on
                                                                         their Commercial General Liability Policy
     1.   Obtain a formal written contract with all                      for damages because of "bodily injury",
          independent contractors and subcon-                            "property damage", and "personal and
          tractors in force at the time of the injury or                 advertising injury" arising out of or
          damage verifying valid Commercial Gen-                         caused by any operations and completed
          eral Liability Insurance written on an "oc-                    operations of any independent contractor
          currence" basis with Limits of Liability of                    or subcontractor. Coverage provided to
          at least:                                                      you by any independent contractor or
          a.   $1,000,000 each "occurrence";                             subcontractor must be primary and must
                                                                         be provided by endorsement CG 20 10
          b.   $2,000,000 general aggregate, per                         (7/04 edition) and CG 20 37 (7/04 edi-
               project basis; and                                        tion), or their equivalent. Completed op-
                                                                         erations coverage must be maintained for
          c.   $2,000,000     Products-Completed                         a minimum of two years after the comple-
               Operations aggregate.                                     tion of the formal written contract.
     2.   Obtain a formal written contract stating              This insurance will not apply to any loss, claim
          the independent contractors and sub-                  or "suit" for any liability or any damages aris-
          contractors have agreed to defend, in-                ing out of operations or completed operations
          demnify and hold you harmless from any                performed for you by any independent contrac-
          and all liability, loss, actions, costs, in-          tors or subcontractors unless all of the above
          cluding attorney fees for any claim or                conditions have been met.
          lawsuit presented, arising from the negli-




                                          Includes copyrighted material of ISO
CSGA 416 04 08                             Properties, Inc., with its permission.                     Page 1 of 1
                                                                                              Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 53 of 78 PageID #:90
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                       CSGA 418 06 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AMENDMENT OF POLLUTANTS DEFINITION
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Paragraph 15. of the DEFINITIONS Section is replaced by the following:
15. "Pollutants" mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor,
    soot, fumes, acids, alkalis, chemicals, petroleum, petroleum products and petroleum by-products, and
    waste. Waste includes materials to be recycled, reconditioned or reclaimed. "Pollutants" include but are
    not limited to, that which has been recognized in industry or government to be harmful or toxic to persons,
    property or the environment, regardless of whether the injury, damage, or contamination is caused directly
    or indirectly by the "pollutants" and regardless of whether:
    a.   The insured is regularly or otherwise engaged in activities which taint or degrade the environment; or
    b.   The insured uses, generates or produces the "pollutant".




                                       Includes copyrighted material of ISO
CSGA 418 06 08                          Properties, Inc., with its permission.                     Page 1 of 1
                                                                                           Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 54 of 78 PageID #:91
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                          CSGA 361 06 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         EXCLUSION - FUNGI OR BACTERIA
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph                       c.    Any liability, with respect to "fungi" or
   2. Exclusions of Section I – Coverage A –                                 bacteria, arising out of, resulting
   Bodily Injury And Property Damage Liabil-                                 from, caused by, contributed to, or in
   ity and Paragraph 2. Exclusions of Section I                              any way related to any supervision,
   – Coverage B – Personal And Advertising                                   instruction, recommendation, warning
   Injury Liability:                                                         or advice given or which should have
                                                                             been given in connection with:
    2.   Exclusions
                                                                             (1) The existence of "fungi" or bac-
         This insurance does not apply to:                                         teria;
         Fungi or Bacteria                                                   (2) The prevention of "fungi" or bac-
         a.   "Bodily injury", "property damage" or                                teria;
              “personal and advertising injury”                              (3) The remediation of "fungi" or
              caused directly or indirectly, in whole                              bacteria;
              or in part, by any actual, alleged or
              threatened:                                                    (4) Any     operation described       in
                                                                                   Paragraph A. 2. b. above;
              (1) Inhalation of;
                                                                             (5) "Your product"; or
              (2) Ingestion of;
                                                                             (6) "Your work"; or
              (3) Contact with;
                                                                       d.    Any obligation to share damages with
              (4) Absorption of;                                             or repay any person, organization or
              (5) Exposure to;                                               entity, related in any way to the liabil-
                                                                             ity excluded in Paragraphs A. 2. a., b.
              (6) Existence of; or                                           or c. above;
              (7) Presence of,                                         regardless of any other cause, event, ma-
                                                                       terial, product and / or building component
              any "fungi" or bacteria on or within a                   that contributed concurrently or in any se-
              building or structure, including its                     quence to the injury or damage.
              contents, whether occurring suddenly
              or gradually;                                            However this exclusion does not apply to
                                                                       any "fungi" or bacteria that are, are on, or
         b.   Any loss, cost or expense associated                     are contained in, a good or product in-
              in any way with, or arising out of the                   tended for human ingestion.
              abating, testing for, monitoring,
              cleaning up, removing, containing,              C. For the purposes of this endorsement, SEC-
              treating, detoxifying, neutralizing,               TION V - DEFINITIONS is amended to include
              remediating, mitigating or disposing                the following:
              of, or in any way responding to, in-
              vestigating, or assessing the effects               "Fungi" means any type or form of fungus, and
              of, "fungi" or bacteria, by any insured             includes, but is not limited to, any form or type
              or by any other person or entity;                   of mold, mushroom or mildew and any my-
                                                                  cotoxins, spores, scents or byproducts pro-
                                                                  duced or released by fungi.




                                        Includes copyrighted material of ISO
CSGA 361 06 08                           Properties, Inc., with its permission.                         Page 1 of 1
                                                                                               Exhibit D
     Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 55 of 78 PageID #:92
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                           CSGA 439 11 08


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 AMENDMENT OF DUTIES IN THE EVENT OF
             OCCURRENCE, OFFENSE, CLAIM OR SUIT CONDITION

This endorsement modifies insurance provided under the following:

      COMMERICAL GENERAL LIABILITY COVERAGE FORM

The following is added to Paragraph 2., Duties In The Event Of Occurrence, Offense, Claim Or Suit of
Section IV - COMMERCIAL GENERAL LIABILITY CONDITIONS:
e.    No insured will admit to any liability, consent to any judgment, or settle any claim or "suit" without our prior
      written consent.




                                         Includes copyrighted material of ISO
CSGA 439 11 08                            Properties, Inc., with its permission.                        Page 1 of 1
                                                                                                Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 56 of 78 PageID #:93
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                          CSGA 376 09 09


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              EXCLUSION - SULFURIC GAS
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A.   The following exclusion is added to Paragraph 2. Exclusions of Section I - Coverage A - Bodily Injury
     And Property Damage Liability and Paragraph 2. Exclusions of Section I - Coverage B - Personal
     And Advertising Injury Liability:
     This insurance does not apply to:
     1.   "Bodily injury", "property damage" or "personal and advertising injury" arising, in whole or in part, out
          of the actual, alleged, threatened or suspected inhalation of, or ingestion of, absorption of, exposure
          to or presence of sulfuric odors, sulfuric gas or sulfur compounds, including but not limited to
          hydrogen sulfide, carbonyl sulfide, strontium sulfide, carbon disulfide or sulfur dioxide, or any product
          containing sulfur compounds.
     2.   Any loss, cost or expense arising, in whole or in part, out of the abating, testing for, monitoring,
          cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or disposing of, or
          in any way responding to or assessing the effects of sulfuric odors, sulfuric gas or sulfur compounds,
          including but not limited to hydrogen sulfide, carbonyl sulfide, strontium sulfide, carbon disulfide or
          sulfur dioxide, by any insured or by any other person or entity.




                                         Includes copyrighted material of ISO
CSGA 376 09 09                            Properties, Inc., with its permission.                     Page 1 of 1
                                                                                              Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 57 of 78 PageID #:94
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                           CSGA 377 09 09


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            EXCLUSION - TAINTED DRYWALL
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A.   The following exclusion is added to Paragraph                  3.   "Bodily injury", "property damage" or
     2. Exclusions of Section I - Coverage A -                           "personal and advertising injury" included
     Bodily Injury And Property Damage Liabil-                           within the "products-completed opera-
     ity and Paragraph 2. Exclusions of Section I                        tions hazard" with respect to tainted dry-
     - Coverage B - Personal And Advertising                             wall.
     Injury Liability:
                                                                    Tainted drywall means any drywall, plaster-
     This insurance does not apply to:                              board, wallboard, sheetrock or gypsum board,
                                                                    or any material used in the manufacture of
     1.   "Bodily injury", "property damage" or                     drywall, plasterboard, wallboard, sheetrock or
          "personal and advertising injury" arising                 gypsum board that:
          out of, in whole or in part, the ownership,
          maintenance, possession, use, manu-                       1.   Produces sulfuric odors, sulfuric gases or
          facturing, distribution, installation, selling,                sulfuric acid;
          repairing, handling, storing, removal,
          abatement, evaluation or inspection of                    2.   Causes or contributes to the deteriora-
          any tainted drywall by an insured or any                       tion, corrosion or oxidation of any metal
          other person or organization;                                  product or metal material;

     2.   Any loss, cost or expense arising, in                     3.   Contains any type of synthetic gypsum,
          whole or in part, out of the abating, test-                    fly ash or any other material from coal
          ing for, monitoring, cleaning up, remov-                       burning power plants; or
          ing, containing, treating, detoxifying, neu-              4.   Contains arsenic or any other toxic or ra-
          tralizing, remediating or disposing of, or in                  dioactive compounds.
          any way responding to or assessing the
          effects of tainted drywall; or




                                          Includes copyrighted material of ISO
CSGA 377 09 09                             Properties, Inc., with its permission.                     Page 1 of 1
                                                                                              Exhibit D
       Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 58 of 78 PageID #:95


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   This insurance does not apply to:                            This insurance does not apply to:
   "Bodily injury" to:                                          "Personal and advertising injury" to:
  (1) A person arising out of any:                             (1) A person arising out of any:
     (a) Refusal to employ that person;                           (a) Refusal to employ that person;
     (b) Termination of that person's employment;                 (b) Termination of that person's employment;
          or                                                           or
     (c) Employment-related       practices, policies,             (c) Employment-related      practices, policies,
          acts or omissions, such as coercion, demo-                   acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,                  tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation , dis-                   defamation, harassment, humiliation , dis-
          crimination or malicious prosecution di-                     crimination or malicious prosecution di-
          rected at that person; or                                    rected at that person; or
  (2) The spouse, child, parent, brother or sister of          (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"               that person as a consequence of "personal and
      to that person at whom any of the employment-                 advertising injury" to that person at whom any
      related practices described in Paragraphs (a),                of the employment-related practices described
      (b), or (c) above is directed.                                in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                      This exclusion applies:
  (1) Whether the injury-causing event described in            (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before               Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                    employment, during employment or after em-
      ployment of that person;                                      ployment of that person;
  (2) Whether the insured may be liable as an em-              (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                          ployer or in any other capacity; and
  (3) To any obligation to share damages with or               (3) To any obligation to share damages with or
      repay someone else who must pay damages                       repay someone else who must pay damages
      because of the injury.                                        because of the injury.




CG 21 47 12 07                               © ISO Properties, Inc., 2006                         Exhibit
                                                                                                     Page D
                                                                                                          1 of 1        o
       Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 59 of 78 PageID #:96


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 86 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   EXCLUSION – EXTERIOR INSULATION
                         AND FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. This insurance does not apply to "bodily injury",        B. The following definition is added to the Definitions
   "property damage" or "personal and advertising in-          Section:
   jury" arising out of, caused by, or attributable to,        "Exterior insulation and finish system" means a
   whether in whole or in part, the following:                 non-load bearing exterior cladding or finish sys-
   1. The design, manufacture, construction, fabrica-          tem, and all component parts therein, used on any
      tion, preparation, distribution and sale, installa-      part of any structure, and consisting of:
      tion, application, maintenance or repair, includ-        1. A rigid or semi-rigid insulation board made of
      ing remodeling, service, correction or                       expanded polystyrene and other materials;
      replacement, of any "exterior insulation and fin-
      ish system" or any part thereof, or any substan-         2. The adhesive and/or mechanical fasteners
      tially similar system or any part thereof, includ-           used to attach the insulation board to the sub-
      ing the application or use of conditioners,                  strate;
      primers, accessories, flashings, coatings,               3. A reinforced or unreinforced base coat;
      caulking or sealants in connection with such a
                                                               4. A finish coat providing surface texture to which
      system; or
                                                                   color may be added; and
   2. "Your product" or "your work" with respect to            5. Any flashing, caulking or sealant used with the
      any exterior component, fixture or feature of
                                                                   system for any purpose.
      any structure if an "exterior insulation and finish
      system", or any substantially similar system, is
      used on the part of that structure containing
      that component, fixture or feature.




CG 21 86 12 04                              © ISO Properties, Inc., 2003                        Exhibit
                                                                                                   Page D
                                                                                                        1 of 1
       Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 60 of 78 PageID #:97


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 96 03 05

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                        sonal And Advertising Injury Liability:
   2. Exclusions                                                2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part, out          a. "Personal and advertising injury" arising, in
         of the actual, alleged, threatened or sus-                    whole or in part, out of the actual, alleged,
         pected inhalation of, or ingestion of, "silica"               threatened or suspected inhalation of, in-
         or "silica-related dust".                                     gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
         part, out of the actual, alleged, threatened                  related dust".
         or suspected contact with, exposure to, ex-                b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
         related dust".                                                monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
         or in part, out of the abating, testing for,                  diating or disposing of, or in any way re-
         monitoring, cleaning up, removing, contain-                   sponding to or assessing the effects of,
         ing, treating, detoxifying, neutralizing, reme-               "silica" or "silica-related dust", by any in-
         diating or disposing of, or in any way re-                    sured or by any other person or entity.
         sponding to or assessing the effects of,            C. The following definitions are added to the Defini-
         "silica" or "silica-related dust", by any in-          tions Section:
         sured or by any other person or entity.                1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sil-
                                                                    ica particles, silica dust or silica compounds.
                                                                2. "Silica-related dust" means a mixture or combi-
                                                                    nation of silica and other dust or particles.




CG 21 96 03 05                               © ISO Properties, Inc., 2004                           Exhibit
                                                                                                       Page D
                                                                                                            1 of 1       o
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 61 of 78 PageID #:98
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                         CSGA 322 01 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION – MANGANESE
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
A. The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury
   And Property Damage Liability and Paragraph 2. Exclusions of Section I – Coverage B – Personal
   And Advertising Injury Liability:
    This insurance does not apply to:
    1.   “Bodily injury”, “property damage” or “personal and advertising injury” caused by or arising, in whole
         or in part, out of the actual, alleged, threatened or suspected inhalation of, or ingestion of, absorption
         of, exposure to or presence of manganese in any form or any product containing manganese.
    2.   Any loss, cost or expense caused by or arising, in whole or in part, out of the abating, testing for,
         monitoring, cleaning up, removing, containing, treating, detoxifying, neutralizing, remediating or
         disposing of, or in any way responding to or assessing the effects of manganese in any form, by any
         insured or by any other person or entity.




                                        Includes copyrighted material of ISO
CSGA 322 01 08                           Properties, Inc., with its permission.                      Page 1 of 1
                                                                                             Exhibit D
  Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 62 of 78 PageID #:99
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                      CSGA 4087 12 12

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
            AGAINST OTHERS TO US - PER CONTRACT
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


The following is added to Paragraph 8. Transfer of Rights of Recovery Against Others to Us of SECTION
IV - CONDITIONS:
If you have agreed, in a written contract or agreement, to provide a waiver of any right of recovery against a
person or organization, we will waive any right of recovery we may have against that person or organization
because of payments we make for injury or damage arising out of your ongoing operations or "your work" done
under a contract with that person or organization and included in the "products-completed operations hazard".
This waiver applies only to that person or organization for which you have agreed to in a written contract to
provide said waiver.




                                   Includes copyrighted material of Insurance
CSGA 4087 12 12                     Services Office, Inc., with its permission.                  Page 1 of 1
                                                                                         Exhibit D
       Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 63 of 78 PageID #:100


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 55 09 99

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       TOTAL POLLUTION EXCLUSION
                      WITH A HOSTILE FIRE EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Exclusion f. under Paragraph 2., Exclusions of Sec-             (b) At any premises, site or location on which
tion I – Coverage A – Bodily Injury And Property                    any insured or any contractors or subcon-
Damage Liability is replaced by the following:                      tractors working directly or indirectly on any
This insurance does not apply to:                                   insured's behalf are performing operations
                                                                    to test for, monitor, clean up, remove, con-
f. Pollution                                                        tain, treat, detoxify, neutralize or in any way
  (1) "Bodily injury" or "property damage" which                    respond to, or assess the effects of, "pollut-
      would not have occurred in whole or part but                  ants".
      for the actual, alleged or threatened discharge,       (2) Any loss, cost or expense arising out of any:
      dispersal, seepage, migration, release or es-
      cape of "pollutants" at any time.                         (a) Request, demand, order or statutory or
                                                                    regulatory requirement that any insured or
      This exclusion does not apply to "bodily injury"              others test for, monitor, clean up, remove,
      or "property damage" arising out of heat,                     contain, treat, detoxify or neutralize, or in
      smoke or fumes from a "hostile fire" unless that              any way respond to, or assess the effects
      "hostile fire" occurred or originated:                        of "pollutants"; or
     (a) At any premises, site or location which is or          (b) Claim or suit by or on behalf of a govern-
          was at any time used by or for any insured                mental authority for damages because of
          or others for the handling, storage, dis-                 testing for, monitoring, cleaning up, remov-
          posal, processing or treatment of waste; or               ing, containing, treating, detoxifying or neu-
                                                                    tralizing, or in any way responding to, or
                                                                    assessing the effects of, "pollutants".




CG 21 55 09 99                  Copyright, Insurance Services Office, Inc., 1998               Exhibit
                                                                                                  Page D
                                                                                                       1 of 1         o
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 64 of 78 PageID #:101
POLICY NUMBER: CSU0096894                                                COMMERCIAL GENERAL LIABILITY
                                                                                        CG 24 27 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             LIMITED CONTRACTUAL LIABILITY - RAILROADS
This endorsement modifies insurance provided under the following:


     COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                   SCHEDULE

Scheduled Railroad:
Chicago Transit Authority's Brown Line
Designated Job Site:
4410 N Ravenswood          Chicago IL 60640


Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to operations performed for, or                        However, such part of a contract or
affecting, a Scheduled Railroad at a Designated Job                 agreement shall only be considered an
Site, the definition of "insured contract" in the                   "insured contract" to the extent your
Definitions section is replaced by the following:                   assumption of the tort liability is permitted
                                                                    by law. Tort liability means a liability that
9.   "Insured contract" means:                                      would be imposed by law in the absence of
     a.   A contract for a lease of premises.                       any contract or agreement.
          However, that portion of the contract for a               Paragraph f. does not include that part of
          lease of premises that indemnifies any                    any contract or agreement:
          person or organization for damage by fire
          to premises while rented to you or                        (1) That indemnifies an architect, engineer
          temporarily occupied      by you with                          or surveyor for injury or damage
          permission of the owner is not an "insured                     arising out of:
          contract";
                                                                         (a) Preparing, approving or failing to
     b.   A sidetrack agreement;                                             prepare or approve maps, shop
                                                                             drawings,      opinions,    reports,
     c.   Any easement or license agreement;                                 surveys, field orders, change
     d.   An obligation, as required by ordinance, to                        orders      or     drawings    and
          indemnify a municipality, except in                                specifications; or
          connection with work for a municipality;                       (b) Giving directions or instructions,
     e.   An elevator maintenance agreement;                                 or failing to give them, if that is the
                                                                             primary cause of the injury or
     f.   That part of any other contract or                                 damage;
          agreement pertaining to your business
          (including an      indemnification of a                   (2) Under which the insured, if an
          municipality in connection with work                           architect, engineer or surveyor,
          performed for a municipality) under which                      assumes liability for an injury or
          you assume the tort liability of another                       damage arising out of the insured's
          party to pay for "bodily injury" or "property                  rendering or failure to render
          damage" to a third person or organization,                     professional services, including those
          provided the "bodily injury" or "property                      listed in Paragraph (1) above and
          damage" is caused, in whole or in part, by                     supervisory, inspection, architectural
          you or those acting on your behalf.                            or engineering activities.




CG 24 27 04 13                         © Insurance Services Office, Inc., 2012                       Page 1 of 1
                                                                                             Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 65 of 78 PageID #:102
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                        CSGA 4093 05 14


          GENERAL LIABILITY ACCESS OR DISCLOSURE OF
           CONFIDENTIAL OR PERSONAL INFORMATION
                          EXCLUSIONS
             ADVISORY NOTICE TO POLICYHOLDERS

This Notice does not form part of your policy. No coverage is provided by this Notice nor can it be construed to
replace any provision of your policy. You should read your policy and review your Declarations page for
complete information on the coverages you are provided. If there is any conflict between the Policy and this
Notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
Carefully read your policy, including the endorsements attached to your policy.
This Notice provides information concerning the following new endorsements, which applies to your renewal
policy being issued by us:
CG 21 06 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability - With Limited Bodily Injury Exception (For Use With The Commercial General Liability
Coverage Part)
When this endorsement is attached to your policy:
    •    Under Coverage A - Bodily Injury And Property Damage Liability, coverage is excluded for damages
         arising out of any access to or disclosure of confidential or personal information. This is a
         reinforcement of coverage.
    •    Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
         advertising injury arising out of any access to or disclosure of confidential or personal information. To
         the extent that any access or disclosure of confidential or personal information results in an oral or
         written publication that violates a person's right of privacy, this may result in a reduction in coverage.
CG 21 07 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability - Limited Bodily Injury Exception Not Included (For Use With The Commercial General
Liability Coverage Part)
When this endorsement is attached to your policy:
    •    Under Coverage A - Bodily Injury And Property Damage Liability, coverage is excluded for damages
         arising out of any access to or disclosure of confidential or personal information. This is a
         reinforcement of coverage. However, when this endorsement is attached, it will result in a reduction
         of coverage due to the deletion of an exception with respect to damages because of bodily injury
         arising out of loss of, loss of use of, damage to, corruption of, inability to access, or inability to
         manipulate electronic data.
    •    Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
         advertising injury arising out of any access to or disclosure of confidential or personal information. To
         the extent that any access or disclosure of confidential or personal information results in an oral or
         written publication that violates a person's right of privacy, this may result in a reduction in coverage.
CG 21 08 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information (Coverage
B Only) (For Use With The Commercial General Liability Coverage Part)
When this endorsement is attached to your policy, coverage is excluded for personal and advertising injury
arising out of any access to or disclosure of confidential or personal information. To the extent that any access
or disclosure of confidential or personal information results in an oral or written publication that violates a
person's right of privacy, this may result in a reduction in coverage.




CSGA 4093 05 14                       © Insurance Services Office, Inc., 2013                        Page 1 of 2
                                                                                             Exhibit D
         Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 66 of 78 PageID #:103

CG 04 37 - Electronic Data Liability (For Use With The Commercial General Liability Coverage Part)
With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy:
    •    Under Coverage A - Bodily Injury And Property Damage Liability, coverage is excluded for damages
         arising out of any access to or disclosure of confidential or personal information. This is a
         reinforcement of coverage.
    •    Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
         advertising injury arising out of any access to or disclosure of confidential or personal information. To
         the extent that any access or disclosure of confidential or personal information results in an oral or
         written publication that violates a person's right of privacy, this may result in a reduction in coverage.
CG 33 53 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability - With Limited Bodily Injury Exception (For Use With The Owners And Contractors
Protective Liability Coverage Part and Products/Completed Operations Coverage Part)
When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access
to or disclosure of confidential or personal information. This is a reinforcement of coverage.
CG 33 59 05 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability - Limited Bodily Injury Exception Not Included (For Use With The Owners And
Contractors Protective Liability and Products/Completed Operations Liability Coverage Parts)
When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access
to or disclosure of confidential or personal information. This is a reinforcement of coverage.
However, when this endorsement is attached, it will result in a reduction of coverage due to the deletion of an
exception with respect to damages because of bodily injury arising out of loss of, loss of use of, damage to,
corruption of, inability to access, or inability to manipulate electronic data.
CG 33 63 - Exclusion - Access, Disclosure Or Unauthorized Use Of Electronic Data (For Use With The
Electronic Data Liability Coverage Part)
With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy coverage is excluded for damages arising out of any access to or
disclosure of confidential or personal information. This is a reinforcement of coverage.
However, to the extent that damages arising out of theft or unauthorized viewing, copying, use, corruption,
manipulation or deletion, of electronic data by any Named Insured, past or present employee, temporary
worker or volunteer worker of the Named Insured may extend beyond loss of electronic data arising out of
such theft or the other listed items, this revision may be considered a reduction in coverage.




CSGA 4093 05 14                       © Insurance Services Office, Inc., 2013                        Page 2 of 2
                                                                                                      Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 67 of 78 PageID #:104
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 07 05 14

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            EXCLUSION - ACCESS OR DISCLOSURE OF
          CONFIDENTIAL OR PERSONAL INFORMATION AND
         DATA-RELATED LIABILITY - LIMITED BODILY INJURY
                   EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:


    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I - Coverage A -                           used on, or transmitted to or from
   Bodily Injury And Property Damage Liability                          computer software, including systems
    is replaced by the following:                                       and applications software, hard or
                                                                        floppy disks, CD-ROMs, tapes, drives,
    2.   Exclusions                                                     cells, data processing devices or any
         This insurance does not apply to:                              other media which are used with elec-
                                                                        tronically controlled equipment.
         p.   Access Or Disclosure Of Confiden-
              tial Or Personal Information And            B. The following is added to Paragraph 2. Exclu-
              Data-related Liability                         sions of Section I - Coverage B - Personal
                                                             And Advertising Injury Liability:
              Damages arising out of:
                                                               2.   Exclusions
              (1) Any access to or disclosure of any
                  person's or organization's confi-                 This insurance does not apply to:
                  dential or personal information,                  Access Or Disclosure Of Confidential Or
                  including patents, trade secrets,                 Personal Information
                  processing methods, customer
                  lists, financial information, credit              "Personal and advertising injury" arising
                  card information, health informa-                 out of any access to or disclosure of any
                  tion or any other type of nonpublic               person's or organization's confidential or
                  information; or                                   personal information, including patents,
                                                                    trade secrets, processing methods, cus-
              (2) The loss of, loss of use of, dam-                 tomer lists, financial information, credit card
                  age to, corruption of, inability to               information, health information or any other
                  access, or inability to manipulate                type of nonpublic information.
                  electronic data.
                                                                    This exclusion applies even if damages are
              This exclusion applies even if dam-                   claimed for notification costs, credit moni-
              ages are claimed for notification costs,              toring expenses, forensic expenses, public
              credit monitoring expenses, forensic                  relations expenses or any other loss, cost
              expenses, public relations expenses                   or expense incurred by you or others aris-
              or any other loss, cost or expense in-                ing out of any access to or disclosure of
              curred by you or others arising out of                any person's or organization's confidential
              that which is described in Paragraph                  or personal information.
              (1) or (2) above.
              As used in this exclusion, electronic
              data means information, facts or pro-
              grams stored as or on, created or




CG 21 07 05 14                        © Insurance Services Office, Inc., 2013                        Page 1 of 1
                                                                                             Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 68 of 78 PageID #:105

                             COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A.   Cancellation                                                      b.   Give you reports on the conditions
                                                                            we find; and
     1.   The first Named Insured shown in the
          Declarations may cancel this policy by                       c.   Recommend changes.
          mailing or delivering to us advance writ-
          ten notice of cancellation.                             2.   We are not obligated to make any in-
                                                                       spections, surveys, reports or recom-
     2.   We may cancel this policy by mailing or                      mendations and any such actions we do
          delivering to the first Named Insured                        undertake relate only to insurability and
          written notice of cancellation at least:                     the premiums to be charged. We do not
                                                                       make safety inspections. We do not un-
          a.   10 days before the effective date of                    dertake to perform the duty of any person
               cancellation if we cancel for non-                      or organization to provide for the health
               payment of premium; or                                  or safety of workers or the public. And
          b.   30 days before the effective date of                    we do not warrant that conditions:
               cancellation if we cancel for any                       a.   Are safe or healthful; or
               other reason.
                                                                       b.   Comply with laws, regulations, codes
     3.   We will mail or deliver our notice to the                         or standards.
          first Named Insured's last mailing address
          known to us.                                            3.   Paragraphs 1. and 2. of this condition
                                                                       apply not only to us, but also to any rat-
     4.   Notice of cancellation will state the effec-                 ing, advisory, rate service or similar or-
          tive date of cancellation. The policy pe-                    ganization which makes insurance in-
          riod will end on that date.                                  spections, surveys, reports or recom-
     5.   If this policy is cancelled, we will send the                mendations.
          first Named Insured any premium refund                  4.   Paragraph 2. of this condition does not
          due. If we cancel, the refund will be pro                    apply to any inspections, surveys, reports
          rata. If the first Named Insured cancels,                    or recommendations we may make rela-
          the refund may be less than pro rata.                        tive to certification, under state or munici-
          The cancellation will be effective even if                   pal statutes, ordinances or regulations, of
          we have not made or offered a refund.                        boilers, pressure vessels or elevators.
     6.   If notice is mailed, proof of mailing will be      E.   Premiums
          sufficient proof of notice.
                                                                  The first Named Insured shown in the Decla-
B.   Changes                                                      rations:
     This policy contains all the agreements be-                  1.   Is responsible for the payment of all pre-
     tween you and us concerning the insurance                         miums; and
     afforded. The first Named Insured shown in
     the Declarations is authorized to make                       2.   Will be the payee for any return premi-
     changes in the terms of this policy with our                      ums we pay.
     consent. This policy's terms can be amended
     or waived only by endorsement issued by us              F.   Transfer of Your Rights and Duties Under
     and made a part of this policy.                              this Policy

C.   Examination of Your Books and Records                        Your rights and duties under this policy may
                                                                  not be transferred without our written consent
     We may examine and audit your books and                      except in the case of death of an individual
     records as they relate to this policy at any                 named insured.
     time during the policy period and up to three
     years afterward.                                             If you die, your rights and duties will be trans-
                                                                  ferred to your legal representative but only
D.   Inspections and Surveys                                      while acting within the scope of duties as your
                                                                  legal representative. Until your legal repre-
     1.   We have the right to:                                   sentative is appointed, anyone having proper
          a.   Make inspections and surveys at any                temporary custody of your property will have
               time;                                              your rights and duties but only with respect to
                                                                  that property.




IL 00 17 11 98                     Copyright, Insurance Services Office, Inc., 1998
                                                                                              Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 69 of 78 PageID #:106
                                                                                                   IL 00 21 09 08


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   NUCLEAR ENERGY LIABILITY EXCLUSION
                             ENDORSEMENT
                                                    (Broad Form)

This endorsement modifies insurance provided under the following:

     COMMERCIAL AUTOMOBILE COVERAGE PART
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     FARM COVERAGE PART
     LIQUOR LIABILITY COVERAGE PART
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
     POLLUTION LIABILITY COVERAGE PART
     PRODUCTS / COMPLETED OPERATIONS LIABILITY COVERAGE PART
     MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
     RAILROAD PROTECTIVE LIABILITY COVERAGE PART

1.   The insurance does not apply:                                 C.   Under any Liability Coverage, to "bodily
                                                                        injury" or "property damage" resulting
     A.   Under any Liability Coverage, to "bodily                      from "hazardous properties" of "nuclear
          injury" or "property damage":                                 material", if:
          (1) With respect to which an "insured"                        (1) The "nuclear material" (a) is at any
              under the policy is also an insured                           "nuclear facility" owned by, or oper-
              under a nuclear energy liability policy                       ated by or on behalf of, an "insured"
              issued by Nuclear Energy Liability                            or (b) has been discharged or dis-
              Insurance    Association,        Mutual                       persed therefrom;
              Atomic Energy Liability Underwriters,
              Nuclear Insurance Association of                          (2) The "nuclear material" is contained in
              Canada or any of their successors,                            "spent fuel" or "waste" at any time
              or would be an insured under any                              possessed, handled, used, proc-
              such policy but for its termination                           essed, stored, transported or dis-
              upon exhaustion of its limit of liability;                    posed of, by or on behalf of an "in-
              or                                                            sured"; or
          (2) Resulting from the "hazardous prop-                       (3) The "bodily injury" or "property dam-
              erties" of "nuclear material" and with                        age" arises out of the furnishing by
              respect to which (a) any person or                            an "insured" of services, materials,
              organization is required to maintain                          parts or equipment in connection
              financial protection pursuant to the                          with the planning, construction,
              Atomic Energy Act of 1954, or any                             maintenance, operation or use of
              law amendatory thereof, or (b) the                            any "nuclear facility", but if such fa-
              "insured" is, or had this policy not                          cility is located within the United
              been issued would be, entitled to in-                         States of America, its territories or
              demnity from the United States of                             possessions or Canada, this exclu-
              America, or any agency thereof, un-                           sion (3) applies only to "property
              der any agreement entered into by                             damage" to such "nuclear facility"
              the United States of America, or any                          and any property thereat.
              agency thereof, with any person or
              organization.                                   2.   As used in this endorsement:

     B.   Under any Medical Payments coverage,                     "Hazardous properties" includes radioactive,
          to expenses incurred with respect to                     toxic or explosive properties;
          "bodily injury" resulting from the "hazard-              "Nuclear material" means "source material",
          ous properties" of "nuclear material" and                "special nuclear material" or "by-product ma-
          arising out of the operation of a "nuclear               terial";
          facility" by any person or organization.


IL 00 21 09 08                                © ISO Properties, Inc., 2007                            Page 1 of 2
                                                                                              Exhibit D
         Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 70 of 78 PageID #:107
    "Source material", "special nuclear material",                 (c) Any equipment or device used for
    and "by-product material" have the meanings                        the processing, fabricating or alloy-
    given them in the Atomic Energy Act of 1954                        ing of "special nuclear material" if at
    or in any law amendatory thereof;                                  any time the total amount of such
                                                                       material in the custody of the "in-
    "Spent fuel" means any fuel element or fuel                        sured" at the premises where such
    component, solid or liquid, which has been                         equipment or device is located con-
    used or exposed to radiation in a "nuclear re-                     sists of or contains more than 25
    actor";                                                            grams of plutonium or uranium 233
    "Waste" means any waste material (a) con-                          or any combination thereof, or more
    taining "by-product material" other than the                       than 250 grams of uranium 235;
    tailings or wastes produced by the extraction                  (d) Any structure, basin, excavation,
    or concentration of uranium or thorium from                        premises or place prepared or used
    any ore processed primarily for its "source                        for the storage or disposal of
    material" content, and (b) resulting from the                      "waste";
    operation by any person or organization of
    any "nuclear facility" included under the first           and includes the site on which any of the
    two paragraphs of the definition of "nuclear              foregoing is located, all operations conducted
    facility".                                                on such site and all premises used for such
                                                              operations;
    "Nuclear facility" means:
                                                              "Nuclear reactor" means any apparatus de-
        (a) Any "nuclear reactor";                            signed or used to sustain nuclear fission in a
        (b) Any equipment or device designed                  self-supporting chain reaction or to contain a
            or used for (1) separating the iso-               critical mass of fissionable material;
            topes of uranium or plutonium, (2)                "Property damage" includes all forms of ra-
            processing or utilizing "spent fuel", or          dioactive contamination of property.
            (3) handling, processing or packag-
            ing "waste";




IL 00 21 09 08                            © ISO Properties, Inc., 2007                           Page 2 of 2
                                                                                                 Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 71 of 78 PageID #:108
                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CSLL 348 01 08

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       LIMITATION - NO STACKING OF LIMITS OF INSURANCE
This endorsement modifies insurance provided under the following:
    ALL COVERAGE FORMS OR COVERAGE PARTS PROVIDING LIABILITY COVERAGE
The Conditions are amended to add the following:
If two or more liability coverage forms, coverage parts or policies issued to you by us or any company affiliated
with us apply to the same claim for damages, the maximum Limits of Insurance shall not exceed the highest
applicable Limits of Insurance available under any one coverage form, coverage part or policy.
This endorsement does not apply to any coverage form, coverage part or policy issued by us or an affiliated
company specifically to apply as excess insurance over this policy.




                                       Includes copyrighted material of ISO
CSLL 348 01 08                          Properties, Inc., with its permission.                     Page 1 of 1
                                                                                            Exhibit D
 Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 72 of 78 PageID #:109
                                                                              IL 00 03 09 08


    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
    EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART

The following is added:
The premium shown in the Declarations was com-
puted based on rates in effect at the time the policy
was issued. On each renewal, continuation, or an-
niversary of the effective date of this policy, we will
compute the premium in accordance with our rates
and rules then in effect.




IL 00 03 09 08                              © ISO Properties, Inc., 2007       Page 1 of 1
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 73 of 78 PageID #:110




CSIA405(08/09)-A                                                                Page   1 of 1
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 74 of 78 PageID #:111




CSIA405(08/09)-B                                                                Page   1 of 1
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 75 of 78 PageID #:112




CSIA405(08/09)-C                                                                Page   1 of 1
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 76 of 78 PageID #:113




CSIA405(08/09)-D                                                                Page   1 of 2
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 77 of 78 PageID #:114




CSIA405(08/09)-D                                                                Page   2 of 2
                                                                           Exhibit D
      Case: 1:21-cv-03073 Document #: 1-4 Filed: 06/08/21 Page 78 of 78 PageID #:115




CSIA405(08/09)-E                                                                Page   1 of 1
                                                                           Exhibit D
